Exhibit 10.41



Execution Copy
BOND PURCHASE AGREEMENT
State of Ohio
$9,055,000
State Economic Development Revenue Bonds
(Ohio Enterprise Bond Fund)
Series 2012-9
(Clinton County Port Authority - AMES Project)
(Tax-Exempt Bonds)


This BOND PURCHASE AGREEMENT (this “Bond Purchase Agreement”) dated December 13,
2012 among the State of Ohio (the “Issuer” or the “State”), acting by and
through its Treasurer of State (the “Treasurer”), the Development Services
Agency of the State, acting by and through a duly authorized representative (the
“Director of Development Services Agency”), Clinton County Port Authority (the
“Borrower”), Air Transport International Limited Liability Company (the
“Lessee”) and Stifel, Nicolaus & Company, Incorporated (the “Underwriter”).
Words and terms not defined elsewhere in this Bond Purchase Agreement shall have
the meanings assigned to them in either the Trust Agreement or the Loan
Agreement, both as hereinafter defined.
1.Background.
(a)    The Issuer proposes to issue and sell $9,055,000 aggregate principal
amount of its State Economic Development Revenue Bonds (Ohio Enterprise Bond
Fund) Series 2012-9 (Clinton County Port Authority - AMES Project) (Tax-Exempt
Bonds) (the “Bonds”) for the purpose of providing moneys to fund a loan by the
Director to the Borrower to finance a portion of the costs of (i) constructing
the Project and certain other improvements to the Wilmington Air Park related to
the Project (the “Related Improvements”), and (ii) issuance of the Bonds. The
Borrower will lease the Project to the Lessee pursuant to the Lease Agreement
dated as of December 1, 2012 (the “Lease Agreement”) between the Borrower and
the Lessee. The Lessee will subsequently sublease the Project to Airborne
Maintenance and Engineering Services, Inc. (the “Operating Company” or “AMES”).
(b)    The Bonds will be issued pursuant to the General Bond Order of the
Treasurer, dated April 11, 1988, as supplemented by the Series Bond Order R9-12
dated December 13, 2012 (collectively, the “Order”), and will be secured by the
Trust Agreement dated as of April 1, 1988 (the “Original Trust Agreement”)
between the Issuer and The Huntington National Bank, as successor trustee (the
“Trustee”), as supplemented by the One Hundred Twenty-Eighth Supplemental Trust
Agreement dated as of December 1, 2012 (the “Supplement,” and together with the
Original Trust Agreement, the “Trust Agreement”). Certain proceeds from the
issuance and sale of the Bonds will be loaned by the Director to the Borrower
pursuant to a Loan






--------------------------------------------------------------------------------

        

Agreement dated as of December 1, 2012 (the “Loan Agreement”) between the
Director and the Borrower. The Bonds will be payable from the monthly loan
payments paid by the Borrower to the Issuer to the extent the Borrower receives
payments from the Lessee pursuant to the Lease Agreement, all as provided for in
the Loan Agreement. Under the Loan Agreement and the Lease Agreement, the
Borrower will cause the Lessee to deliver to the Trustee cash or a letter of
credit in the amount of not less than $905,500, which will be held by the
Trustee to the credit of the Primary Reserve Account established for the Bonds
under the Supplement.
Payments due under the Loan Agreement will be secured by: (i) the Loan
Agreement, (ii) the Leasehold Mortgage, dated as of even date with the Loan
Agreement, from the Lessee to the Director, granting a first mortgage and
security interest in Lessee’s leasehold interest in the Project in favor of the
Director, and (iii) the Guaranty Agreement dated as of December 1, 2012 entered
into by the Lessee, the Operating Company, and Air Transport Services Group,
Inc. (“ATSG”), for the benefit of the Borrower, the Director, and the Trustee.
(c)    In order to induce the Issuer and the Underwriter to enter into this Bond
Purchase Agreement, to induce the Issuer to issue, sell and deliver the Bonds,
and to induce the Underwriter to purchase and pay for the Bonds, the Issuer, the
Borrower, the Lessee, and the Underwriter have executed this Bond Purchase
Agreement.
(d)    The Bonds will be described in the Official Statement (defined below) and
in the Order, and the Bonds will be issued and secured under and pursuant to the
Order, as amended from time to time in accordance with the provisions thereof.
The Treasurer shall deliver an Official Statement (including the cover page and
all summary statements and appendices included therein or attached thereto), as
amended or supplemented from time to time in accordance herewith, which is
hereinafter referred to as the “Official Statement.”
(e)    The Treasurer has delivered to the Underwriter a Preliminary Official
Statement, dated November 29, 2012 (including the cover page and all appendices
thereto, the “Preliminary Official Statement”). The Treasurer confirms that the
Preliminary Official Statement was “deemed final” as of its date by the
Treasurer for purposes of Securities and Exchange Commission (“SEC”) Rule
15c2-12(b)(1). The final Official Statement required to be delivered by the
Treasurer pursuant to this Bond Purchase Agreement will be the Preliminary
Official Statement, completed with information established at the time of sale
of the Bonds with only such amendments or supplements as the Underwriter shall
have approved, and will be a final Official Statement for purposes of the
Underwriter’s compliance with SEC Rule 15c2-12(b)(3) and (4). There has not been
and, as of the Closing Date (as hereinafter defined), there shall not have been,
any instance in which the Treasurer failed to comply, in all material respects,
with any previous undertaking made by the Treasurer for the purposes of SEC Rule
15c2-12.
(f)    The Treasurer authorizes the Underwriter to use copies of the Official
Statement and other necessary documents in connection with the public offering
and sale of the Bonds and agrees not to supplement or amend or cause to be
supplemented or amended the Official Statement, at any time prior to the Closing
(as hereinafter defined), without the prior written consent of the Underwriter,
which shall not be unreasonably withheld. The Treasurer ratifies and confirms
the use by the Underwriter, prior to the date hereof, of the Preliminary
Official Statement.

1

--------------------------------------------------------------------------------



(g)    The Treasurer agrees to provide to the Underwriter, not later than the
Closing Date, sufficient copies of the Official Statement to enable the
Underwriter to comply with the requirements of SEC Rule 15c2-12(b)(4) and with
the requirements of Rule G-32 of the Municipal Securities Rulemaking Board. The
Treasurer hereby ratifies its actions taken in connection with “deeming final”
the Preliminary Official Statement, within the meaning and for purposes of SEC
Rule 15c2-12(b)(1), subject to completion thereof with the information
established at the time of sale of the Bonds.
(h)    Unless otherwise provided for in this Bond Purchase Agreement, upon
acceptance by the Treasurer of this Bond Purchase Agreement, the Underwriter
covenants and agrees to make a bona fide public offering of the Bonds at the
prices set forth on the inside cover page of the Official Statement and to
deliver a copy of the Official Statement to each original purchaser of the Bonds
from the Underwriter concurrently with or prior to sending to such original
purchaser a final written confirmation of the sale, and otherwise to comply with
all the applicable state and Federal securities laws, rules and regulations. If,
in accordance with the foregoing covenants, the Underwriter delivers a
Preliminary Official Statement to any original purchaser of the Bonds, the
Underwriter also shall deliver to such original purchaser a final Official
Statement promptly after the same shall have become available.
(i)    If, between the date of this Bond Purchase Agreement and 25 days
following the “end of the underwriting period” as that term is defined in SEC
Rule 15c2-12(f)(2), any event or potential event known to the Treasurer or the
Director relating to or affecting the Treasurer, the Director, the Bonds or the
Order shall occur, which might affect the accuracy or completeness of any
material statement contained in the Official Statement, the Treasurer or the
Director, as applicable, shall promptly notify the Underwriter in writing of the
circumstances and details of such event. If, as a result of such event or any
other event, it is necessary, in the opinion of Bond Counsel or counsel to the
Underwriter, to amend or supplement the Official Statement in order to correct
any untrue statement of a material fact or to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading and any such counsel shall have so advised the
Treasurer and the Director, the Treasurer and the Director shall forthwith
prepare and furnish to the Underwriter a reasonable number of copies of an
amendment of or a supplement to such Official Statement which will so amend or
supplement such Official Statement so that, as amended or supplemented, it will
not contain any untrue statement of a material fact or omit to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.
(j)    The Underwriter reserves the right, without changing the purchase price
hereunder, to change the initial offering prices or yields as the Underwriter
shall deem necessary in connection with the marketing of the Bonds and to offer
and sell the Bonds to certain dealers (including dealers depositing the Bonds
into investment trusts) and others at prices lower than the initial offering
prices or yields set forth in the Official Statement. The Underwriter also
reserves the right (i) to over-allot or effect transactions that stabilize or
maintain the market price of the Bonds at a level above that which might
otherwise prevail in the open market and (ii) to discontinue such stabilizing,
if commenced, at any time.

2

--------------------------------------------------------------------------------



(k)    The Underwriter agrees to provide to the Treasurer information as to bona
fide initial offering prices to the public and sales of the Bonds appropriate
for the determination of yield on the Bonds under the Internal Revenue Code of
1986, as amended (the “Code”), satisfactory to and at the time requested by Bond
Counsel.
(l)    The Underwriter represents and warrants that it (i) is in compliance with
all of the rules and regulations of the Municipal Securities Rulemaking Board
(“MSRB”), and (ii) has procedures in place that provide reasonable assurance
that it will receive prompt notice of any event disclosed pursuant to SEC Rule
15c2-12(b)(5)(i)(C), (b)(5)(i)(D) and (d)(2)(ii)(B) with respect to the Bonds.
(m)    The Issuer, the Director and the Borrower agree that proceeds from the
sale of the Bonds are to be used to provide a portion of the funds necessary for
the Project and to pay a portion of the costs (not to exceed 2% of the proceeds
of the Bonds) related to the issuance of the Bonds. Included in the costs
related to the issuance of the Bonds are the costs of preparing and reproducing
or printing the Trust Agreement, the Loan Agreement, the Bonds, the Order, the
Official Statement and other resolutions of the Issuer, administrative fees, and
expenses, the Underwriter’s fees and expenses, the fees and disbursements of
Bond Counsel, counsel to the Director and counsel to the Underwriter, the
Financial Advisor’s fees, and other expenses for which payment or reimbursement
is permitted under the provisions of the Loan Agreement, including without
limitation the Trustee’s acceptance fee.
(n)    The agreements of the Treasurer set forth in the Trust Agreement,
constitute the “Continuing Disclosure Agreement” made by the Treasurer for the
benefit of holders and beneficial owners of the Bonds in accordance with SEC
Rule 15c2-12, under which the Treasurer has agreed to provide the following
information for dissemination as required by the Continuing Disclosure
Agreement: (i) Annual Information (as defined in the Continuing Disclosure
Agreement); (ii) timely notice of the occurrence of certain material events with
respect to the Bonds and the Issuer; and (iii) timely notice of any failure of
the Issuer to provide the Annual Information, including the financial
information required therein, on or before the date specified in the Continuing
Disclosure Agreement. References herein to the Trust Agreement include, without
limitation, the Continuing Disclosure Agreement.

3

--------------------------------------------------------------------------------





2.    Purchase; Sale and Closing.
(a)    Subject to the terms and conditions and in reliance on the
representations, warranties and covenants hereinafter set forth, including the
maturity dates, principal amounts, yields to maturity and interest rates set
forth in the Order, the Underwriter hereby agrees to purchase from the
Treasurer, and the Treasurer hereby agrees to sell to the Underwriter, the
entire $9,055,000.00 aggregate principal amount of Bonds, at the aggregate
purchase price of $9,027,817.80, representing the par amount of the Bonds
($9,055,000.00), plus the net original issue premium of $36,202.80, less the
Underwriter’s discount ($63,385.00). The Bonds shall be subject to redemption as
set forth in the General Bond Order and the Supplement.
(b)    On December 27, 2012, or at such other date as shall have been mutually
agreed upon by the Treasurer and the Underwriter (the “Closing Date”), the
Treasurer shall deliver, or cause to be delivered, the Bonds to The Depository
Trust Company, New York, New York (“DTC”) for the account of the Underwriter in
definitive form duly executed on the Treasurer’s behalf, together with the other
documents hereinafter mentioned, and provided that all conditions to the
obligations of the Underwriter set forth in Section 10 hereof have been met, the
Underwriter shall accept such delivery and pay the purchase price of the Bonds
as set forth in Section 2(a) hereof by delivering such amount in immediately
available funds to the Treasurer (the “Closing”). The Bonds will be delivered as
fully registered Bonds, one for each maturity and interest rate of Bonds, under
a book entry method, registered initially in the name of Cede & Co. as nominee
for DTC.
(c)    Inasmuch as this purchase and sale represents a negotiated transaction,
the Issuer and the Director acknowledge and agree that: (i) the transaction
contemplated by this Agreement is an arm’s length, commercial transaction
between the Issuer, the Director and the Underwriter in which the Underwriter is
acting solely as a principal and not acting as a fiduciary to the Issuer or the
Director; (ii) the Underwriter has provided advice with respect to the
structure, timing or other similar matters concerning the Bonds as an
underwriter and not as a fiduciary to the Issuer or the Director; (iii) the
Underwriter is acting solely in its capacity as an underwriter for its own
account; (iv) the only obligations the Underwriter has to the Issuer and the
Director with respect to the transaction contemplated hereby expressly are set
forth in this Agreement; and (v) the Issuer and the Director have consulted with
their own legal, accounting, tax, financial and other advisors, as applicable,
to the extent deemed appropriate.
3.    Issuer’s Representations and Warranties.
The Issuer, by and through the Treasurer and the Director, as applicable, hereby
make the following representations and warranties:
(a)    The Issuer, the Treasurer and the Director are authorized by the
provisions of Chapter 166 of the Ohio Revised Code (the “Act”), among other
things, (i) to issue revenue bonds, such as the Bonds, and to use the proceeds
of such Bonds for the purposes described in the Order and the Loan Agreement,
payable from loan payments from persons such as the Borrower and

4

--------------------------------------------------------------------------------



secured by a pledge of said payments, and (ii) to secure such Bonds in the
manner contemplated by the Trust Agreement.
(b)    The Issuer, the Treasurer and the Director have full legal right, power
and authority (i) to adopt the Order; (ii) to enter into this Bond Purchase
Agreement, the Trust Agreement, and the Loan Agreement; (iii) to issue, sell and
deliver the Bonds as provided herein; and (iv) to carry out and consummate all
other transactions contemplated by each of the aforesaid documents, and the
Issuer, the Treasurer and the Director have complied with all provisions of
applicable law, including the Act, in all matters relating to such transactions.
(c)    The Issuer, the Treasurer and the Director have duly authorized (i) the
issuance and sale of the Bonds upon the terms set forth herein and in the Trust
Agreement, (ii) the execution, delivery and due performance of this Bond
Purchase Agreement, the Bonds, the Trust Agreement, and the Loan Agreement; and
(iii) the taking of any and all such action as may be required on the part of
the Issuer to carry out, give effect to and consummate the transactions
contemplated by such instruments. All consents or approvals, if any, necessary
to be obtained by the Issuer, the Treasurer and the Director in connection with
the foregoing have been received or will be received prior to the Closing, and
the consents or approvals so received, if any, will be in full force and effect
as of the Closing.
(d)    The Order has been duly adopted by the Treasurer, is in full force and
effect and constitutes the legal, valid and binding act of the Issuer.
(e)    When delivered to and paid for by the Underwriter at the Closing in
accordance with the provisions of this Bond Purchase Agreement, the Bonds will
be duly authorized, executed, issued and delivered and will constitute legal,
valid and binding obligations of the Treasurer in accordance with their terms.
(f)    To the best knowledge of the Issuer, the Treasurer and the Director, none
of the adoption of the Order, the execution and delivery of this Bond Purchase
Agreement, the Bonds, the Trust Agreement or the Loan Agreement, or the
consummation of the transactions contemplated hereby or thereby or the
compliance with the provisions hereof or thereof, will conflict with, or
constitute on the part of the Issuer, the Treasurer or the Director a violation
of, or a breach of or default under, any indenture, mortgage, commitment, note
or other agreement or instrument to which the Issuer is a party or by which it
is bound, or under any provision of the Constitution of Ohio or under any
existing law, rule, regulation, resolution, judgment, order or decree to which
the Issuer is subject.
(g)    There is no action, suit, proceeding, inquiry or investigation, at law or
in equity, before or by any court, public board or body, pending or to the best
of the knowledge of the Treasurer and the Director, threatened against the
Issuer, the Treasurer or the Director which in any way questions the powers of
the Issuer, the Treasurer or the Director referred to in subsections (a) and (b)
above, or the validity of any proceedings taken by the Issuer, the Treasurer or
the Director in connection with the issuance of the Bonds, or wherein an
unfavorable decision, ruling or finding would materially adversely affect the
transactions contemplated by, or the validity or

5

--------------------------------------------------------------------------------



enforceability of, the Order, the Trust Agreement, the Loan Agreement, the Bonds
or this Bond Purchase Agreement.
(h)    Any certificate relating to the Bonds executed by any official of the
Issuer, the Treasurer or the Director and delivered to the Underwriter on or
before the Closing Date shall be deemed a representation and warranty by the
Issuer, the Treasurer or the Director, respectively, to the Underwriter and the
Borrower as to the truth of the statements therein contained.
(i)    The Preliminary Official Statement, as of its date, and the Official
Statement, as of the date hereof and at all times subsequent thereto through and
including the Closing Date, will be true, correct and complete in all material
respects for the purposes for which use thereof is authorized; and the Official
Statement does not include any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary in order to
make the statements made therein, in the light of the circumstances under which
they are made, not misleading; provided, however, that no representation is made
as to information contained under the headings “SUMMARY STATEMENT - The
Borrower,” “SUMMARY STATEMENT - The Lessee,” “SUMMARY STATEMENT - The Project,”
“THE PROJECT,” “THE BORROWER,” “THE LESSEE,” “SOURCES AND USES OF FUNDS,” “TAX
MATTERS,” “ELIGIBILITY UNDER OHIO LAW FOR INVESTMENT AND AS SECURITY FOR THE
DEPOSIT OF PUBLIC MONEYS,” “LEGAL MATTERS” and “RATING.” In making the foregoing
representation and warranty, insofar as it relates to information contained
under the headings “THE OHIO ENTERPRISE BOND FUND PROGRAM,” “SUMMARY OF CHAPTER
166 PROGRAMS,” and “CHAPTER 166 DIRECT LOAN PROGRAM NET REVENUES,” the Treasurer
is relying entirely on the representation and warranty regarding such
information given by the Director.
(j)    Neither the Issuer, the Treasurer nor the Director is a party to any
contract or agreement or is subject to any restriction not disclosed in the
Official Statement, the performance of or compliance with which would have a
material adverse effect on the financial condition, operations or prospects of
the Chapter 166 economic development programs or the Ohio Enterprise Bond Fund
program.
(k)    As long as any of the Bonds are outstanding, subject to any statutory
provisions regarding the confidentiality of certain information given to the
Director (with which the Director shall be permitted to comply), the Director
and the Treasurer will furnish to the Underwriter and Standard & Poor’s Ratings
Services, a division of the McGraw Hill Companies, or any of their successors
and assigns, such reports as are reasonably requested regarding the Chapter 166
economic development programs and the Ohio Enterprise Bond Fund program.
(l)    The Issuer has not granted a lien on or made a pledge of the Pledged
Receipts except as provided in the Trust Agreement. In addition, the Issuer has
not granted a lien on or made a pledge of the Program Transfer Account.
(m)    The Bonds, when issued and sold to the Underwriter, will not be subject
to any State issuance, transfer or other documentary stamp taxes of the Issuer.

6

--------------------------------------------------------------------------------



(n)    Each of the representations and warranties of the Issuer, the Treasurer
and the Director contained in the Trust Agreement and the Loan Agreement is true
and correct.
4.    Representations and Warranties of the Borrower.
The Borrower hereby represents and warrants that:
(a)    The Borrower is a port authority and political subdivision organized
under the laws of the State, and has all requisite power to conduct its
business, as presently conducted and to own its assets and properties.
(b)    The Borrower has full power and authority to (i) execute, deliver and
perform the Loan Documents to which the Borrower is a party and this Bond
Purchase Agreement, and (ii) take any and all action as may be required on its
part to carry out, give effect to and consummate the transaction contemplated by
the Loan Documents and this Bond Purchase Agreement. This Bond Purchase
Agreement constitutes, and the Loan Documents to which the Borrower is a party
when executed and delivered for value will constitute, legal, valid and binding
obligations of the Borrower.
Such execution, delivery and performance do not and will not violate any
provision of current law applicable to the Borrower or the Governing Instruments
of the Borrower and do not and will not conflict with or result in a default
under any agreement or instrument to which the Borrower is a party or by which
it or any property or assets of the Borrower are bound, except where the
violation of current law or the conflict with or default under such agreement or
instrument would not materially impair the ability of the Borrower to perform
its obligations under the Loan Documents or materially adversely affect the
financial condition of the Borrower or the abilities of the parties to
consummate the transactions contemplated by the Loan Documents. The Loan
Documents to which the Borrower is a party have, by proper action, been duly
authorized, executed and delivered and all necessary actions have been taken in
order for the Loan Documents to constitute legal, valid and binding obligations
of the Borrower.
(c)    The Borrower presently intends that the Project will be used and operated
in a manner consistent with the statements made in the Official Statement in
Wilmington, Ohio until the end of the Loan Term, and the Borrower knows of no
reason why the Project will not be so operated.
(d)    There are no actions, suits or proceedings pending or, to the Borrower’s
knowledge, threatened against or affecting the Borrower, the Borrower’s
existence or the Project, which, if adversely determined, would individually or
in the aggregate materially impair the ability of the Borrower to perform any of
its obligations under the Loan Documents or this Bond Purchase Agreement or
materially adversely affect the financial condition or operations of the
Borrower or which would adversely affect the tax-exempt status of the interest
on the Bonds.
(e)    The Borrower is not in violation of any provision of or in default under
its Governing Instruments. The Borrower is not in default under any of the Loan
Documents or in the payment of any indebtedness for borrowed money or under any
agreement or instrument

7

--------------------------------------------------------------------------------



evidencing any such indebtedness, and no event has occurred which by notice, the
passage or both would constitute any such event of default, except for such
defaults that do not materially impair the ability of the Borrower to perform
its obligations under the Loan Documents or materially adversely affect the
financial condition or operations of the Borrower or the abilities of the
parties to consummate the transactions contemplated by this Bond Purchase
Agreement.
(f)    Based solely on the representations and warranties made by the Lessee:
(i) the zoning regulations to which the Project Site is subject permit the
Provision of the Project thereon in accordance with the Plans and
Specifications, except to the extent that such regulations do not materially
impair the ability of the Borrower to perform its obligations under the Loan
Documents or do not materially adversely affect the financial condition or
operations of the Borrower or the ability of the parties to consummate the
transactions contemplated by this Bond Purchase Agreement; and (ii) all
utilities, including water, storm and sanitary sewer, gas, electric and
telephone, and rights of access to public ways are available or will be provided
to the Project Site in locations and sufficient capacities to meet the
requirements of operating the Project and of any applicable Governmental
Authority.
(g)    The Borrower has made no contract or arrangement of any kind, other than
the Loan Documents, which has given rise to, or the performance of which by the
other party thereto would give rise to, a lien or claim of lien on the Project
or other collateral covered by the Loan Documents, except Permitted
Encumbrances.
(h)    Each representation or warranty made by the Borrower in the Loan
Documents or this Bond Purchase Agreement is true and correct, and no statement
contained in any certificate, schedule, financial statement or other instrument
furnished to the Director by or on behalf of the Borrower, including without
limitation, the Application, contained as of the date thereof any untrue
statement of a material fact or omitted to state a material fact necessary to
make the statements contained herein or therein not misleading.
(i)    All proceeds of the State Assistance shall be used for the payment, or
the reimbursement to the Borrower, of Allowable Costs relating to Provision of
the Project. No part of any such proceeds shall be knowingly paid to or retained
by the Borrower or any partner, officer, shareholder, director or employee of
the Borrower as a fee, kick-back or consideration of any type. The Borrower has
no identity of interest with any supplier, contractor, architect, subcontractor,
laborer or materialman performing work or services or supplying materials in
connection with the Provision of the Project.
(j)    Based solely on the representations and warranties made by the Lessee, no
Hazardous Waste, Toxic Chemical or Petroleum will be discharged, dispersed,
released, stored or treated at the Project Site, except for such use and storage
of any Hazardous Substance, Hazardous Waste, Toxic Chemical or Petroleum which
may be utilized, treated and stored on the Project Site in the ordinary course
of business operations in material compliance with Environmental Laws. Except as
otherwise described in the environmental assessments provided to the Director of
Development Services Agency, to the Borrower’s knowledge, no asbestos or
asbestos-containing materials have been or will be installed, used or
incorporated into any buildings, structures, additions, improvements,
facilities, fixtures or installations at the Project

8

--------------------------------------------------------------------------------



Site, or disposed of on or otherwise released at or from the Project Site.
Except as otherwise described in the environmental assessments provided to the
Director of Development Services Agency, to the Borrower’s knowledge, no
underground storage tanks are located at the Project Site. Except as otherwise
described in the environmental assessments provided to the Director of
Development Services Agency, no investigation, administrative order, consent
order and agreement, litigation or settlement under any Environmental Law with
respect to any Hazardous Substance, Hazardous Waste, Toxic Chemical, Petroleum,
asbestos or asbestos-containing material is in existence with respect to which
Borrower has received written notice, or, to the Borrower’s knowledge, is
proposed, threatened or anticipated with respect to the Project. Except as
otherwise described in the environmental assessments provided to the Director of
Development Services Agency, the Project is in compliance with all applicable
Environmental Laws, and the Borrower has not received any written notice from
any entity, Governmental Authority, or individual claiming any violation of, or
requiring compliance with, any Environmental Law. Except as otherwise described
in the environmental assessments provided to the Director of Development
Services Agency, the Borrower has not received any written request for
information, written notice of claim, written demand or other written
notification that the Borrower may be responsible for a threatened or actual
release of any Toxic Chemical, Hazardous Substance, Hazardous Waste, Petroleum,
asbestos or asbestos-containing material or for any damage to the environment or
to natural resources. Except as otherwise described in the environmental
assessments provided to the Director of Development Services Agency, to the
Borrower’s knowledge, no “clean-up” of the Project has occurred pursuant to any
applicable Environmental Laws which would give rise to (i) liability on the part
of any person, entity or association to reimburse any Governmental Authority for
the costs of any such “clean-up” or (ii) a lien or encumbrance on the Project.
(k)    The Borrower has good and marketable title to the Project, subject in all
cases to no valid lien, charge, condition, restriction, encumbrance, easement or
agreement affecting the Project, except as created by or otherwise permitted by
the Loan Documents.
(l)    The Borrower hereby ratifies and authorizes the distribution and use of
the Preliminary Official Statement and authorizes the distribution and use of
the Official Statement in connection with the public offering and sale of the
Bonds.
(m)    The information set forth under the captions “SUMMARY STATEMENT - The
Borrower” and “THE BORROWER” contained in the Preliminary Official Statement
was, as of its date, and in the Official Statement is, and as of the Closing
Date will be, true and correct in all material respects.
(n)    The Borrower has obtained all approvals and authorizations required at
the date hereof for its consummation of the transactions contemplated by the
Loan Documents and this Bond Purchase Agreement, including all consents,
approvals, authorizations and orders of governmental or regulatory authorities
which are required at the date hereof for the Borrower’s execution and delivery
of this Bond Purchase Agreement and the Loan Documents and such documents will
be in full force and effect as of the Closing Date.

9

--------------------------------------------------------------------------------



5.    Representations and Warranties of the Lessee. The Lessee hereby represents
and warrants that:
(a)    The Lessee is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Nevada and is
qualified to do business in the State. The Lessee has all requisite corporate
power to conduct its business as presently conducted, to own or hold under lease
the Lessee’s assets and properties, and is duly qualified to do business in all
other jurisdictions in which the Lessee is required to be qualified, except
where failure to be so qualified does not have a material adverse effect on the
Lessee, and will remain so qualified and in full force and effect during the
Loan Term.
(b)    The Lessee has full corporate power and authority to (i) execute, deliver
and perform the Loan Documents to which the Lessee is a party and this Bond
Purchase Agreement; (ii) provide for the Project and conduct its business as
described in the Official Statement; and (iii) enter into and carry out the
transactions contemplated hereby and thereby.
Such execution, delivery and performance do not and will not, violate any
provision of law applicable to the Lessee or the Governing Instruments of the
Lessee and do not, and will not, conflict with or result in a default under any
agreement or instrument to which the Lessee is a party or by which it or any
property or assets of the Lessee is or may be bound, except where the violation
of current law or the conflict with or default under such agreement or
instrument would not materially impair the ability of the Lessee to perform its
obligations under the Loan Documents to which the Lessee is a party or
materially adversely affect the financial condition of the Lessee or the
abilities of the parties to consummate the transactions contemplated by the Loan
Documents. This Bond Purchase Agreement has been duly authorized, executed and
delivered by the Lessee and all necessary actions have been taken in order for
this Bond Purchase Agreement to constitute a legal, valid and binding obligation
of the Lessee. The Loan Documents to which the Lessee is a party have, by proper
action, been duly authorized, and when executed and delivered will constitute
legal, valid and binding obligations of the Lessee.
(c)    The provision of financial assistance pursuant to the Loan Agreement
induced the Borrower, at the request of the Lessee, to provide the Project,
thereby, to the knowledge of the Lessee, creating new jobs or preserving
existing jobs and employment opportunities and improving the economic welfare of
the people of the State.
(d)    The Project will be operated and maintained in Wilmington, Ohio in such a
manner as to conform with all applicable environmental laws and zoning,
planning, building and other governmental regulations imposed by any
Governmental Authority and as to be consistent with the purpose of the Act,
except where such nonconformity or inconsistency would not materially impair the
ability of the Lessee to perform its obligations under the Loan Documents or
materially adversely affect the financial condition of the Lessee or the ability
of the parties to consummate the transactions contemplated by this Bond Purchase
Agreement.
(e)    The Lessee presently intends that the Project will be used and operated
in a manner consistent with the statements made in the Official Statement in
Wilmington, Ohio until the end of the Loan Term, and the Lessee knows of no
reason why the Project will not be so operated.

10

--------------------------------------------------------------------------------



(f)    To the Lessee’s knowledge, there are no actions, suits or proceedings
pending with respect to which Lessee has been served with process or threatened
in writing against or affecting the Lessee, or the Project, which individually
or in the aggregate are likely to materially impair the ability of the Lessee to
perform any of its obligations under the Security Documents or this Bond
Purchase Agreement or materially adversely affect the financial condition of the
Lessee.
(g)    The zoning regulations to which the Project Site is subject permit the
Provision of the Project thereon in accordance with the Plans and
Specifications, except to the extent that such regulations do not materially
impair the ability of the Lessee to perform its obligations under the Loan
Documents or do not materially adversely affect the financial condition or
operations of either of the Lessee or the Operating Company or the abilities of
the parties to consummate the transactions contemplated by this Bond Purchase
Agreement; and all utilities, including water, storm and sanitary sewer, gas,
electric and telephone, and rights of access to public ways are available or
will be provided to the Project Site in locations and sufficient capacities to
meet the requirements of operating the Project and of any applicable
Governmental Authority.
(h)    The Lessee is not in default under any of the Transaction Documents, as
defined in Exhibit D hereto, to which the Lessee is a party or in the payment of
any indebtedness for borrowed money or under any agreement or instrument
evidencing any such indebtedness, and no event has occurred which by notice, the
passage of time or both would constitute an event of default, except for such
defaults that do not materially impair the ability of the Lessee to perform its
obligations under the Loan Documents to which the Lessee is a party or
materially adversely affect the financial condition or operations of the Lessee
or the abilities of the parties to consummate the transactions contemplated by
this Bond Purchase Agreement.
(i)    Each representation or warranty made by the Lessee in this Bond Purchase
Agreement is true and correct, and no statement contained in any certificate,
schedule, financial statement or other instrument furnished to the Director by
or on behalf of the Lessee, contained as of the date thereof any untrue
statement of a material fact or omitted to state a material fact necessary to
make the statements contained herein or therein not misleading.
(j)    No Hazardous Waste, Toxic Chemical or Petroleum will be discharged,
dispersed, released, stored or treated at the Project Site, except for such use
and storage of any Hazardous Substance, Hazardous Waste, Toxic Chemical or
Petroleum which may be utilized, treated and stored on the Project Site in the
ordinary course of business operations in compliance with Environmental Laws.
Except as otherwise described in the environmental assessments provided to the
Director of Development Services Agency, to the best of the Lessee’s knowledge,
no asbestos or asbestos-containing materials have been or will be installed,
used or incorporated into any buildings, structures, additions, improvements,
facilities, fixtures or installations at the Project Site, or disposed of on or
otherwise released at or from the Project Site. Except as otherwise described in
the environmental assessments provided to the Director of Development Services
Agency, to the best of the Lessee’s knowledge, no underground storage tanks are
located at the Project Site. Except as otherwise described in the environmental
assessments provided to the Director of Development Services Agency, no
investigation, administrative order, consent order and agreement, litigation or
settlement under any Environmental Law with respect to any Hazardous Substance,
Hazardous

11

--------------------------------------------------------------------------------



Waste, Toxic Chemical, Petroleum, asbestos or asbestos-containing material is in
existence, or, to the best of the Lessee’s knowledge, is proposed, threatened or
anticipated with respect to the Project. Except as otherwise described in the
environmental assessments provided to the Director of Development Services
Agency, the Project is in compliance with all applicable Environmental Laws, and
the Lessee has not received any notice from any entity, Governmental Authority,
or individual claiming any violation of, or requiring compliance with any
Environmental Law. Except as otherwise described in the environmental
assessments provided to the Director of Development Services Agency, the Lessee
has not received any request for information, notice of claim, demand or other
notification that the Lessee may be responsible for a threatened or actual
release of any Toxic Chemical, Hazardous Substance, Hazardous Waste, Petroleum,
asbestos or asbestos-containing material or for any damage to the environment or
to natural resources. Except as otherwise described in the environmental
assessments provided to the Director of Development Services Agency, no
“clean-up” of the Project has occurred pursuant to any applicable Environmental
Laws which would give rise to (i) liability on the part of any person, entity or
association to reimburse any Governmental Authority for the costs of any such
“clean-up” or (ii) a lien or encumbrance on the Project.
(k)    The Lessee hereby ratifies and authorizes the distribution and use of the
Preliminary Official Statement and authorizes the distribution and use of the
Official Statement in connection with the public offering and sale of the Bonds.
(l)    The information set forth under the captions “SUMMARY STATEMENT - The
Lessee,” “SUMMARY STATEMENT - The Project,” “THE PROJECT, “THE LESSEE” and
“SOURCES AND USES OF FUNDS,” and contained in the Preliminary Official Statement
(except to the extent that such information is completed, amended, or deleted in
the Official Statement) was, as of its date, and in the Official Statement is,
and as of the Closing Date will be, true and correct in all material respects.
(m)    The Project is zoned by Clinton County, Ohio under zoning regulations
which permit the operation of the Lessee’s business thereon; and all utilities,
including water, storm and sanitary sewer, gas, electric and telephone, and
rights of access to public ways are available or will be provided to the Project
in locations and sufficient capacities to meet the requirements of operating the
Project and of any applicable Governmental Authority.
6.    Covenants of the Issuer, Treasurer and the Director.
The Issuer, by and through the Treasurer and the Director, as applicable, hereby
covenant as follows:
(a)    The Issuer, the Treasurer and the Director will observe all covenants of
the Issuer in the Trust Agreement.
(b)    The Director and the Treasurer covenant that between the date hereof and
the Closing Date they will not take or fail to take any action, the taking or
failure to take of which will cause the representations and warranties made
herein to be untrue as of the Closing Date.

12

--------------------------------------------------------------------------------



(c)    The Issuer, the Treasurer and the Director will cooperate with the
Underwriter in qualifying the Bonds for offer and sale under the securities laws
of such jurisdictions of the United States of America as the Underwriter may
request; provided, however, that the Issuer shall not be obligated to consent to
a special or general service of process or qualify as a foreign corporation in
connection with any such qualification in any such jurisdiction; and provided,
further, that the Issuer’s out-of-pocket costs in respect thereof are paid out
of the proceeds of the Bonds or are otherwise provided for.
(d)    The Treasurer and the Director will not take or omit to take any action
which action or omission will adversely affect the exclusion from gross income
for federal income tax purposes of the interest on the Bonds under the Code.
(e)    If, prior to the Closing Date, any event which materially affects the
Issuer, Treasurer or the Director shall occur as a result of which it is
necessary to amend or supplement the Official Statement in order to make the
statements therein, in the light of the circumstances when the Official
Statement is delivered to a purchaser, not misleading, the Issuer, Treasurer or
the Director will notify the Underwriter of such event and will, at the request
of the Underwriter, cooperate in the preparation of either amendments to the
Official Statement or supplemental information so that the statements in the
Official Statement as so amended or supplemented will not, in the light of the
circumstances when the Official Statement is delivered to a purchaser, be
misleading. Such amendment or supplement shall be prepared at the cost of the
Borrower from funds provided to it by the Lessee, the Operating Company, or
ATSG.


7.    Covenants of the Borrower.
The Borrower covenants as follows:
(a)    The Borrower will observe in all material respects all terms, provisions
and covenants required to be observed by it in the Loan Documents and this Bond
Purchase Agreement.
(b)    The Borrower will take such action as may be reasonably required to
facilitate the timely consummation of the transactions contemplated by this Bond
Purchase Agreement and the Loan Documents, subject to the limitations otherwise
provided herein.
(c)    The Borrower will notify the Underwriter of any material adverse change
in the business, properties or financial condition of the Borrower occurring
before Closing and at such other time or times prior to the Closing Date, when,
in the opinion of the Issuer, the Borrower or the Underwriter, copies of the
Official Statement will be required to be delivered to purchasers of the Bonds
and when such change, in the judgment of the Issuer, the Borrower or the
Underwriter, would require a change in the Official Statement in order to make
the statements therein true in all material respects and not materially
misleading. Such amendment or supplement shall be prepared at the cost of the
Borrower but solely from funds provided to it by the Lessee, the Operating
Company or ATSG..

13

--------------------------------------------------------------------------------



(d)    The Borrower will cooperate with the Underwriter in qualifying the Bonds
for offer and sale under the securities laws of such jurisdictions of the United
States of America as the Underwriter may reasonably request; provided, however,
that the Borrower shall not be obligated to consent to special or general
service of process, to qualify to pay any tax or to qualify to do business in
any such jurisdiction.
(e)    The Borrower will not take or omit to take any action which action or
omission will adversely affect the exclusion from gross income for federal
income tax purposes of the interest on the Bonds under the Code; provided that
the Borrower shall not be responsible for the payment of any closing or
settlement agreement with the Internal Revenue Service entered into without
prior notice to the Borrower.
8.
Covenants of the Lessee. The Lessee covenants as follows:

(a)    The Lessee will observe all terms, provisions and covenants required to
be observed by it in the Loan Documents and the Bond Purchase Agreement.
(b)    The Lessee will take such action as may be reasonably required on its
part to facilitate the timely consummation of the transactions contemplated by
this Bond Purchase Agreement and the Loan Documents, subject to the limitations
otherwise provided herein and in the Security Documents.
(c)    If, prior to the Closing Date, any event which materially affects the
Lessee shall occur as a result of which it is necessary to amend or supplement
the Official Statement in order to make the statements therein, in the light of
the circumstances when the Official Statement is delivered to a purchaser, not
misleading, the Lessee will notify the Underwriter of such event and will, at
the request of the Underwriter, cooperate in the preparation of either
amendments to the Official Statement or supplemental information so that the
statements in the Official Statement as so amended or supplemented will not, in
the light of the circumstances when the Official Statement is delivered to a
purchaser, be misleading.
9.    Indemnification.
(a)    Scope of Indemnification. To the extent permitted by law, each of the
Lessee and the Underwriter (each, an “Indemnifying Party”) covenant and agree to
indemnify each other party hereto and its respective directors, officers,
trustees, partners, members and employees and each person, if any, who controls
any of such persons within the meaning of the Securities Act (reference being
made collectively herein to those parties as the “Indemnified Parties”) for and
to hold each Indemnified Party harmless against all liabilities, claims, costs,
losses and expenses (including without limitation, to the extent permitted by
law, reasonable attorney fees and expenses), imposed upon or asserted against
the Indemnified Party:
(i)    under any statute or regulation, at law, in equity or otherwise, insofar
as those liabilities, claims, costs, losses and expenses arise out of or are
based upon any untrue statement or alleged untrue statement of a material fact,
with reference to the information referred to in Section 9(c) hereof contained
in the Preliminary Official Statement, the Official

14

--------------------------------------------------------------------------------



Statement or any amendment thereof or supplement thereto or, except as to
information contained in the Appendices B or C to the Preliminary Official
Statement and the Official Statement, arise out of or are based upon any
omission or alleged omission to state therein, with reference to such
information in Section 9(c) hereof, a material fact which is necessary to make
the statements made therein, in the light of the circumstances under which they
were made, not misleading;
(ii)    as a result of any action, claim or proceeding brought in connection
with any of the foregoing; and
(iii)    to the extent of the aggregate amount paid in settlement of any action,
claim or proceeding commenced or threatened based upon any untrue statement,
alleged untrue statement, omission or alleged omission described in Section
9(a)(i) above, if the settlement is effected with the written consent of the
Indemnifying Party (which consent shall not be withheld unreasonably);
and will reimburse any legal or other expenses incurred reasonably by any
Indemnified Party in connection with investigating or defending any liability,
claim, cost, loss, expense, action or proceeding described in Section 9(a)(i)
above.
At the request and the expense of the Indemnifying Party, each Indemnified Party
shall cooperate in making any investigation and defense of any action, claim or
proceeding and shall assert appropriately the rights, privileges and defenses
which are available to the Indemnified Party in connection therewith.
(b)    Procedure. In case any action, claim or proceeding is brought or asserted
against an Indemnified Party with respect to which indemnification may be sought
under this Section, the Indemnified Party shall give written notice thereof
promptly to the Indemnifying Party. Failure of the Indemnified Party to give, or
delay in giving, that notice shall relieve the Indemnifying Party from any
covenant, agreement or obligation under this Section, unless that failure or
delay does not prejudice the defense by the Indemnifying Party of the action,
claim or proceeding, and only to the extent of such lack of prejudice. The
failure to give that notice shall not relieve the Indemnifying Party from any
obligation which it may have to the Indemnified Party otherwise than under this
Section.
In case any action, claim or proceeding as to which the Indemnifying Party is to
provide indemnification hereunder, shall be brought against the Indemnified
Party and the Indemnified Party notifies the Indemnifying Party of the
commencement thereof, the Indemnifying Party may, or if so requested by the
Indemnified Party shall, participate therein or assume the defense thereof, with
counsel reasonably satisfactory to the Indemnified Party; provided that, except
as provided below, the Indemnifying Party shall not be liable for the expenses
of more than one separate counsel representing the Indemnified Parties in the
action, claim or proceeding.
After notice from the Indemnifying Party to the Indemnified Party of an election
by the Indemnifying Party so to assume the defense thereof, the Indemnifying
Party will not be liable to the Indemnified Party under this Section for any
legal or other expenses incurred subsequently by

15

--------------------------------------------------------------------------------



the Indemnified Party in connection with that defense, other than for reasonable
costs of investigation; provided, however, that until the Indemnifying Party
assumes the defense of any action, claim or proceeding, the Indemnifying Party
shall have the right to participate in the defense of the action, claim or
proceeding at its own expense.
If the Indemnifying Party shall not have employed counsel to have charge of the
defense of the action, claim or proceeding, or if an Indemnified Party shall
have concluded reasonably that there may be a defense available to it or to any
other Indemnified Party which is different from or in addition to those
available to the Indemnifying Party or to any other Indemnified Party
(hereinafter referred to as a “separate defense”), (i) the Indemnifying Party
shall not have the right to direct the defense of the action, claim or
proceeding on behalf of the Indemnified Party, and (ii) legal and other expenses
incurred by the Indemnified Party (including without limitation, to the extent
permitted by law, reasonable attorney fees and expenses) shall be borne by the
Indemnifying Party. For the purpose of this paragraph, an Indemnified Party
shall be deemed to have concluded reasonably that a separate defense is
available to it or any other Indemnified Party if (a) such Indemnified Party
shall have requested an unqualified written opinion from independent counsel
acceptable to the Indemnifying Party to the effect that a separate defense
exists, and such independent counsel shall have delivered such opinion to the
Indemnified Party within 10 days after such request or (b) the Indemnifying
Party agrees that a separate defense is so available. For purposes of this
paragraph, independent counsel shall mean any attorney, or firm or association
of attorneys, duly admitted to practice law before the Supreme Court of Ohio and
not a full-time employee of any Indemnified Party.
(c)    The information as to which each Indemnifying Party hereto indemnifies
the Indemnified Parties is as follows:
(i)    The Lessee: the information set forth under the captions “SUMMARY
STATEMENT - The Borrower,” “SUMMARY STATEMENT - The Lessee,” “SUMMARY STATEMENT
- The Project,” “THE BORROWER,” “THE LESSEE,” “THE PROJECT” and “SOURCES AND
USES OF FUNDS”;
(ii)    The Underwriter: information regarding the principal amounts, the
maturities, the initial offering price of the Bonds or the initial interest rate
and the information under the caption “UNDERWRITING.”
10.    Conditions of the Underwriter’s Obligations.
The obligations of the Underwriter hereunder shall be subject to the performance
by the Issuer, the Borrower, and the Lessee of their respective obligations and
agreements to be performed hereunder at or prior to the Closing Date; to the
accuracy as of the date hereof of the representations and warranties of the
Issuer, the Borrower, and the Lessee contained herein; and to the accuracy of
such representations and warranties as if made on and as of the Closing Date.
The obligations of the Underwriter hereunder are subject to the following
further conditions:
(a)    On or prior to the Closing Date, the Underwriter shall have received:

16

--------------------------------------------------------------------------------



(i)    An executed copy or photocopy of the executed Original Trust Agreement,
an executed copy of each of the Supplement, the Loan Agreement and this Bond
Purchase Agreement, and a certified copy of the Order; all of the foregoing to
conform in all material respects to the descriptions thereof contained in the
Official Statement and to be in the forms of the drafts thereof delivered to the
Underwriter on or prior to the date hereof, with only such changes therein as
may be reasonably approved by the Underwriter and its Counsel;
(ii)    Opinions dated the Closing Date, of:
(A)    Brouse McDowell, a Legal Professional Association, as Bond Counsel,
substantially in the forms set forth as Exhibits A and B hereto;
(B)    Vorys, Sater, Seymour and Pease LLP, as counsel to the Borrower,
substantially in the form set forth as Exhibit C hereto;
(C)    Vorys, Sater, Seymour and Pease LLP, as counsel to the Lessee, Operating
Company, and Guarantor, substantially in the form set forth as Exhibit D hereto;
(D)    Brennan, Manna & Diamond, LLC, as counsel to the Underwriter,
substantially in the form set forth as Exhibit E hereto; and
(E)    The Assistant Attorney General of Ohio assigned to the Director’s office
substantially in the form set forth in Exhibit F hereto;
(iii)    A certificate, dated the Closing Date, signed by the Treasurer in the
form set forth in Exhibit G hereto;
(iv)    A certificate, dated the Closing Date, executed by the Director or his
duly authorized representative in the form set forth in Exhibit H hereto;
(v)    A certificate, dated the Closing Date, executed by a duly authorized
representative of the Borrower in the forms set forth in Exhibit I hereto;
(vi)    A certificate, dated the Closing Date, executed by a duly authorized
representative of the Lessee in the form set forth in Exhibit J hereto;
(vii)    Evidence that Standard & Poor’s Ratings Services, a division of the
McGraw Hill Companies has issued a rating for the Bonds which is not lower than
“AA+”; and
 
(viii)    Such additional certificates (including such certificates as may be
required by regulations of the Internal Revenue Service in order to establish
the tax-exempt character of the Bonds, which certificates shall be satisfactory
in form and substance to counsel to the Underwriter and Bond Counsel, and also
including appropriate “no litigation” certificates), opinions, instruments or
other documents as the Underwriter may reasonably request to evidence the truth,
accuracy and completeness, as of the Closing Date, of the representations and
warranties of the Issuer and the Borrower contained herein and the due

17

--------------------------------------------------------------------------------



performance and satisfaction by the Issuer and the Borrower at or prior to such
time of all agreements then to be performed and all conditions then to be
satisfied by each of them, as appropriate, in connection with this Bond Purchase
Agreement and the Loan Documents.
(b)    Between the date hereof and the Closing Date, legislation shall not have
been enacted by the Congress or be actively considered for enactment by
Congress, or recommended to the Congress for passage by the President of the
United States of America, or introduced or favorably reported for passage in
either house of Congress, and neither a decision, order or decree of a court of
competent jurisdiction, nor an order, ruling, or regulation of or on behalf of
the Securities and Exchange Commission shall have been rendered or made, with
the purpose or effect that the issuance, offering or sale of the Bonds or any
related security or obligations of the general character of the Bonds or any
related security as contemplated hereby, or the execution and delivery of the
Trust Agreement or indentures similar thereto, is or would be in violation of
any provision of, or is or would be subject to registration or qualification
requirements under the Securities Act, the Trust Indenture Act of 1939, as
amended, or under any other federal securities law.
(c)    No event shall have occurred or fact exist which makes untrue, incorrect
or inaccurate, in any material respect as of the time the same purports to
speak, any material statement or information contained in the Official Statement
or which is not reflected in the Official Statement but should be reflected
therein as of the time and for the purpose for which the Official Statement is
to be used in order to make the statements and information contained therein not
misleading in any material respect as of such time.
(d)    None of the following shall have occurred:
(i)    additional material restrictions not in force as of the date hereof shall
have been imposed upon trading in securities generally by any governmental
authority or by any national securities exchange or such trading shall have been
suspended;
(ii)    the New York Stock Exchange or other national securities exchange, or
the Financial Industry Regulatory Authority Inc. or other national securities
association, or the MSRB or other similar national self regulatory rule-making
board, or any governmental authority, shall impose, as to the Bonds or similar
obligations, any material restrictions not now in force, or increase materially
those now in force, with respect to the extension of credit by, or change the
net capital requirements of, the Underwriter;
(iii)    a general banking moratorium shall have been declared by federal, New
York or the State authorities; or
(iv)    a war involving the United States of America, whether or not declared,
other than hostilities in progress on the date of this Bond Purchase Agreement,
or any other national or international calamity or crisis, or a financial
crisis, shall have occurred, or any change in State law shall have been enacted
or proposed, the effect of which, in the reasonable judgment of the Underwriter,
would make it impracticable to market the Bonds or would

18

--------------------------------------------------------------------------------



materially and adversely affect the ability of the Underwriter to enforce
contracts for the sale of the Bonds.
(e)    All matters relating to this Bond Purchase Agreement, the Loan Documents,
the Official Statement, the Bonds, the Order, the Trust Agreement, and the
consummation of the transactions contemplated by this Bond Purchase Agreement
and the Official Statement shall be reasonably satisfactory to the Underwriter.
If any of the conditions specified in the preceding provisions of this Section
shall not have been fulfilled when and as required by this Bond Purchase
Agreement, the Underwriter’s obligations hereunder may be terminated by the
Underwriter at, or at any time prior to, the Closing Date. Any such termination
shall be without liability on the Underwriter’s part.
11.    No Pecuniary Liability of Issuer or the Director.
No provision, covenant, or agreement contained in this Bond Purchase Agreement,
and no obligation herein imposed upon the Issuer, or the breach thereof, shall
constitute an indebtedness of the Issuer within the meaning of any State
constitutional provision or statutory limitation or shall constitute or give
rise to a pecuniary liability of the Issuer or a charge against its general
credit or taxing powers. In making the agreements, provisions and covenants set
forth in this Bond Purchase Agreement, the Issuer has not obligated itself,
except to the extent that the Issuer is authorized to act pursuant to State law.
The Issuer and its officials shall have no pecuniary liability arising out of
the obligations of the Issuer hereunder or in connection with any covenant,
representation or warranty made by the Issuer herein, and neither the Issuer nor
its officials shall be obligated to pay any amounts in connection with the
transactions contemplated hereby other than from Ohio Enterprise Bond Fund
Revenues, or moneys received from the Borrower or pursuant to other security.
12.    Survival of Representations; Warranties; Covenants; Agreements and
Indemnities.
All representations, warranties, covenants, agreements and indemnities contained
in this Bond Purchase Agreement or contained in the certificates of officials or
officers of the Issuer, the Lessee, or the Borrower submitted pursuant hereto,
shall remain operative and in full force and effect, regardless of any
investigation by or on behalf of the Underwriter or any person controlling the
Underwriter, and shall survive delivery of the Bonds to the Underwriter until
the expiration of the Loan Term and the principal and interest on the Bonds has
been paid in full.
13.    Payment of Expenses.
All expenses incident to the issuance of the Bonds (including the charges, fees
and disbursements described in Sections 1(m) above) are to be paid out of the
proceeds of the Bonds at Closing to the extent permitted by law, and any amounts
not permitted by law to be paid from the proceeds, or if the Bonds are not
delivered to the Underwriter as herein provided, shall be paid by the Borrower
(unless the Underwriter shall have failed to purchase the Bonds other than for
reasons permitted under this Bond Purchase Agreement, in which case the Borrower
shall not pay the fees and expenses of the Underwriter) from funds provided to
it by the Lessee, the Operating

19

--------------------------------------------------------------------------------



Company, or ATSG. In no event shall more than 2% of proceeds of the Bonds be
used to pay such expenses. Neither the Issuer nor the Underwriter shall be
obligated to pay any expenses incurred in connection with the transactions
contemplated by this Bond Purchase Agreement.




14.    Parties in Interest.
This Bond Purchase Agreement is made solely for the benefit of the Underwriter,
persons controlling the Underwriter, the Issuer, its officials and officers, the
Borrower, the Lessee, the Operating Company, ATSG, and their respective
successors, and no other person, partnership, association or corporation shall
acquire or have any right under or by virtue of this Bond Purchase Agreement.
The term “successors” shall not include any purchaser of the Bonds merely by
reason of such purchase.
15.    Notices.
Any notice or other communication to be given to any party to this Bond Purchase
Agreement may be given by delivering the same in writing at the respective
addresses set forth below:



20

--------------------------------------------------------------------------------



As to the Issuer:
State Treasurer’s Office
30 East Broad Street, 9th Floor
Columbus, Ohio 43215
Attn: Seth Metcalf


As to the Director:
Ohio Development Services Agency
Economic Development Finance Division
77 South High Street, 28th Floor
Columbus, Ohio 43215
Attn: Tracy Allen


As to the Borrower:
Clinton County Port Authority
Wilmington Air Park
1113 Airport Road
Wilmington, Ohio 45166
Attn: Kevin Carver, Executive Director


with a copy to:


Vorys, Sater, Seymour and Pease LLP
52 East Gay Street
Columbus, Ohio 43215
Attn: D Scott Powell, Esq.


As to the Lessee, Operating Company and ATSG:
Air Transport International Limited Liability Company
145 Hunter Drive
Wilmington, Ohio 45177
Attn: Russ Smethwick, Director, Strategic Planning
Fax: (937) 382-2452




As to the Underwriter:
Stifel, Nicolaus & Company, Incorporated
200 Public Square
Cleveland, Ohio 44114
Attn: Mark Fisher
 
As to the Trustee:
The Huntington National Bank
Corporate Trust Services
7 Easton Oval, EA4E63
Attn: Michelle Harmon



16.    Severability.
If any provision of this Bond Purchase Agreement shall be held or deemed to be
or shall, in fact, be inoperative, invalid or unenforceable as applied in any
particular case in any jurisdiction or jurisdictions or in all jurisdictions
because it conflicts with any provisions of any Constitution, statute, rule of
public policy, or any other reason, such circumstances shall not have the effect
of rendering the provision in question inoperable or unenforceable in any other
case or circumstance, or of rendering any other provision or provisions of this
Bond Purchase Agreement invalid, inoperative or unenforceable to any extent
whatever, unless such severing results in the loss of the practical realization
of the benefits anticipated by the parties.

21

--------------------------------------------------------------------------------



17.     Underwriter Confirmation of Certifications in Statements of
Qualifications. The Underwriter hereby certifies that:
(a)    In accordance with Executive Order 2007-01S, it (1) has reviewed and
understands Executive Order 2007-01S, (2) has reviewed and understands the State
ethics and conflict of interest laws, (3) will take no action inconsistent with
those laws and that Executive Order 2007-01S, and (4) understands that failure
to comply with Executive Order 2007-01S is, in itself, grounds for termination
of this Agreement and may result in the loss of other contracts or grants with
the Treasurer or with or from the Issuer.


(b)    Its position as underwriter to the Treasurer under the terms of this
Agreement will not create any conflict of interest for it or any of its assigned
personnel and it will promptly disclose to the Treasurer any such conflict of
interest if, as and when it arises and is known to it.


(c)    It is an equal opportunity employer and does not discriminate against
applicants or employees on the basis of race, color, religion, sex, age,
disability, national origin, or military veteran status.


(d)    All of its personnel assigned to work on the issuance of the Bonds who
are not United States citizens have executed a valid I-9 form and have valid
employment authorization documents.


(e)    It is not currently in violation of or under any investigation or review
for a violation of any state or federal law or regulation that might have a
material adverse impact on its ability to perform its duties and obligations
under this Agreement.


(f)    It is in compliance with the applicable provisions of the following laws:


(i)    The Federal (41 U.S.C. 701(a)) and Ohio (R.C. 153.03) Drug Free Workplace
Acts. It has and will make good faith efforts to ensure that all of its
employees will not have been or be under the influence of illegal drugs or
alcohol or abuse prescription drugs in any way while working on property of the
Issuer.


(ii)    The Ohio Patriot Anti-Terrorism Act (Sections 2909.32-.34 of the Revised
Code).


(iii)    State of Ohio ethics (Chapter 102 and Sections 2921.42 and 2921.43 of
the Revised Code), campaign financing (Chapter 3517 of the Revised Code,
including but not limited to divisions (I)(1) and (3) and (J)(1) and (3) of
Section 3517.13), and lobbying (Sections 101.70 and 121.60 et seq. of the
Revised Code).


(iv)    Section 9.24 of the Revised Code. It is not subject to an “unresolved”
finding for recovery under that section.


(g)    It does not, and will not through the end of the “underwriting period” as
defined by the Rule, have a financial interest in any firm providing financial
advisory services to the Treasurer.

22

--------------------------------------------------------------------------------



18.    Applicable Law.
This Bond Purchase Agreement shall be governed by and construed in accordance
with the laws of the State.
19.    Counterparts.
This Bond Purchase Agreement may be executed in several counterparts, each of
which shall be an original and all of which shall constitute but one and the
same instrument.


[Remainder of Page Intentionally Left Blank]

23

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have signed this Bond Purchase Agreement by
their authorized officers as of the date first written above.
STATE OF OHIO




By:    /s/ Josh Mandel     
Josh Mandel
State Treasurer of Ohio


DEVELOPMENT SERVICES AGENCY OF THE STATE OF OHIO


By:        
Name:     
Title: Director of Development Services     Agency


CLINTON COUNTY PORT AUTHORITY


By:    /s/ David C. Hockaday     
David C. Hockaday
Chairman


AIR TRANSPORT INTERNATIONAL LIMITED LIABILITY COMPANY


By:    /s/ W. Joseph Payne     
W. Joseph Payne
Vice President, Secretary


STIFEL, NICOLAUS & COMPANY, INCORPORATED


By:    /s/ Mark Fisher     
Mark Fisher
Sr. Vice President



24

--------------------------------------------------------------------------------




EXHIBIT A
[FORM OF OPINION OF BOND COUNSEL]


December 27, 2012


Director of Development Services Agency
State of Ohio


Treasurer of State
State of Ohio


Stifel, Nicolaus & Company, Incorporated




Re:
$9,055,000 State of Ohio State Economic Development Revenue Bonds (Ohio
Enterprise Bond Fund) Series 2012-9 (Clinton County Port Authority - AMES
Project) (Tax Exempt Bonds)

Ladies and Gentlemen:


We have acted as bond counsel in connection with the issuance by the State of
Ohio (the “Issuer” or the “State”) of $9,055,000 State Economic Development
Revenue Bonds (Ohio Enterprise Bond Fund) Series 2012-9 (Clinton County Port
Authority - AMES Project) (Tax Exempt Bonds) (the “Bonds”). In such capacity, we
have examined such law and such certified proceedings, certifications and other
documents as we have deemed necessary to render this opinion.
The Bonds are being issued for the purpose of providing funds to be loaned to
Clinton County Port Authority (the “Borrower”) to be used by the Borrower to
finance an Eligible Project, as defined in the Indenture hereinafter referred
to, and to pay the costs of issuance of the Bonds, all as provided in (i) a
certain Loan Agreement dated as of December 1, 2012 (the “Loan Agreement”)
between the Director of Development Services Agency of the State and the
Borrower, and (ii) the Trust Agreement, dated as of April 1, 1988 (the “Original
Indenture”), as supplemented by the One Hundred Twenty-Eighth Supplemental Trust
Agreement, dated as of December 1, 2012 (the “Supplement,” and together with the
Original Indenture, the “Indenture”), between the Issuer and The Huntington
National Bank, as successor trustee (the “Trustee”). The Project to be financed
in part by the proceeds of the Bonds is to be leased by the Borrower to Air
Transport International Limited Liability Company (the “Lessee”) and subleased
by the Lessee to Airborne Maintenance and Engineering Services, Inc. (the
“Operating Company”).
Regarding questions of fact material to our opinion, we have relied on the
transcript of proceedings for the Bonds (the “Transcript”) and other
certifications of public officials and others as we have deemed necessary
without undertaking to verify the same by independent investigation.

A-1

--------------------------------------------------------------------------------



Based on this examination, we are of the opinion that, as of the date hereof,
under existing federal and Ohio statutes, as now judicially construed, together
with existing regulations, rulings and court decisions:
1.The Bonds have been duly authorized, executed and delivered by the Issuer. The
Bonds, the Loan Agreement and the Supplement are legal, valid, binding
obligations of the Issuer and enforceable in accordance with their respective
terms.
2.The Bonds constitute special obligations of the Issuer, and the principal of
and interest and any premium on the Bonds (collectively, “debt service”) are
payable solely from the Pledged Receipts (as defined in the Indenture) pledged
and assigned by the Indenture to secure that payment. The Bonds are not general
obligations, debt or bonded indebtedness of the Issuer, and the holders or
owners of the Bonds do not have the right to have money raised by taxation
obligated or pledged, and moneys raised by taxation shall not be obligated or
pledged, by the Issuer or any political subdivision thereof for the payment of
debt service charges.
3.The interest on the Bonds is excluded from gross income for federal income tax
purposes under Section 103(a) of the Internal Revenue Code of 1986, as amended
(the “Code”), except for interest on any Bond for any period during which it is
held by a “substantial user” of the facilities financed with proceeds of the
Bonds or a “related person” as those terms are used in Section 147(a) of the
Code. Interest on the Bonds is treated as an item of tax preference under
Section 57 of the Code for purposes of the alternative minimum tax imposed on
individuals and corporations, and is included in adjusted current earnings of a
corporation under Section 56(g) of the Code.
4.Interest on the Bonds, the transfer thereof, and any profit made on their
sale, exchange or other disposition are exempt from the personal income tax, the
Ohio commercial activity tax, the net income base of the Ohio corporate
franchise tax, and municipal, school district and joint economic development
district income taxes in Ohio.
We express no opinion and make no representation as to any other tax consequence
regarding the Bonds, except as set forth above.
In giving the foregoing opinion with respect to the treatment of the interest on
the Bonds and the status of the Bonds under the federal tax laws, we have
assumed and relied upon compliance with the certain covenants of the Issuer,
the Borrower, the Lessee, the Operating Company and the Trustee, and the
accuracy, which we have not independently verified, of certain representations
and certifications, contained in the Transcript. The accuracy of those
representations and certifications, and compliance with those covenants, may be
necessary for the interest to be and remain excluded from gross income for
federal income tax purposes and for other tax effects stated above. Failure to
comply with certain requirements subsequent to issuance of the Bonds could cause
the interest to be included in gross income for federal income tax purposes
retroactively to the date of issuance of the Bonds. The Borrower, the Lessee,
the Operating Company and the Issuer have covenanted to take all actions that
may be required for the interest on the Bonds to be and remain excluded from
gross income for federal income tax purposes, and not to take any actions that
would adversely affect such exclusion under provisions of the Code.

A-2

--------------------------------------------------------------------------------



Please be advised that the rights of the holders of the Bonds and the
enforceability thereof are limited by bankruptcy, insolvency, reorganization,
moratorium and other similar laws affecting creditors’ rights heretofore or
hereafter enacted, general principles of equity (whether considered at law or in
equity) governing specific performance, injunctive relief and other equitable
remedies, and the exercise of judicial discretion in appropriate cases.
This opinion is given as of the date hereof, and we assume no obligation to
revise or supplement this opinion to reflect any facts or circumstances that may
hereafter come to our attention, or any changes in law that may hereafter occur.
We bring to your attention the fact that our legal opinions are an expression of
our professional judgment and are not a guarantee of a result.
We do not undertake to advise you of matters which may come to our attention
subsequent to the date hereof which may affect our legal opinions expressed
herein.
Respectfully submitted,
 



A-3

--------------------------------------------------------------------------------




EXHIBIT B
[SUPPLEMENTAL OPINION OF BOND COUNSEL]


December 27, 2012


Director of Development Services Agency
State of Ohio


Treasurer of State
State of Ohio


Stifel, Nicolaus & Company, Incorporated


The Huntington National Bank, as Trustee


Air Transport International Limited Liability Company


Airborne Maintenance and Engineering Services, Inc.


Air Transport Services Group, Inc.




Re:
$9,055,000 State of Ohio State Economic Development Revenue Bonds (Ohio
Enterprise Bond Fund) Series 2012-9 (Clinton County Port Authority - AMES
Project) (Tax-Exempt Bonds)

Ladies and Gentlemen:
This supplemental opinion is being rendered pursuant to Section 10(a)(ii)(A) of
the Bond Purchase Agreement dated December 13, 2012 (the “Bond Purchase
Agreement”) among the State of Ohio (the “Issuer” or the “State”), acting by and
through the Treasurer of the State (the “Treasurer”) and the Director of
Development Services Agency of the State, acting by and through his duly
authorized representative (the “Director”), Clinton County Port Authority (the
“Borrower”), Air Transport International Limited Liability Company (the
“Lessee”), and Stifel, Nicolaus & Company, Incorporated (the “Underwriter”),
relating to the issuance and sale of $9,055,000 aggregate principal amount of
the Issuer’s State Economic Development Revenue Bonds (Ohio Enterprise Bond
Fund) Series 2012-9 (Clinton County Port Authority - AMES Project) (Tax-Exempt
Bonds) (the “Bonds”). All terms in this opinion have the same meanings as are
assigned to them in the Bond Purchase Agreement.

B-1

--------------------------------------------------------------------------------



We have acted as Bond Counsel in connection with the issuance and sale of the
Bonds. In rendering this opinion, we have examined the law, the Bond Purchase
Agreement, the Preliminary Official Statement, the Official Statement (except
for Appendices B and C thereto), the Loan Agreement and such other agreements,
documents, certificates and instruments as we deemed necessary to render this
opinion. Based upon and subject to the foregoing and the assumptions and
qualifications hereinafter set forth, we advise you as follows:
1.    The statements pertaining to the Bonds, the Order, the Trust Agreement and
the Loan Agreement contained in the Preliminary Official Statement, as of its
date, and in the Official Statement, as of its date, under the headings,
“SUMMARY STATEMENT,” “INTRODUCTORY STATEMENT,” “CONSTITUTIONAL AND STATUTORY
AUTHORIZATION,” “THE BONDS,” “SOURCE OF PAYMENT OF AND SECURITY FOR THE BONDS,”
“ISSUANCE OF ADDITIONAL OHIO ENTERPRISE BOND FUND BONDS AND OTHER BONDS UNDER
THE ACT,” “THE GENERAL BOND ORDER AND TRUST AGREEMENT,” “THE SERIES BOND ORDER
AND SUPPLEMENTAL TRUST AGREEMENT,” “FORM PROJECT FINANCING AGREEMENT,”
“ELIGIBILITY UNDER OHIO LAW FOR INVESTMENT AND AS SECURITY FOR THE DEPOSIT OF
PUBLIC MONEYS” “CONTINUING DISCLOSURE COMMITMENT” and “TAX MATTERS,” and in
Appendix A, entitled “Glossary” (except for any financial, technical or
statistical information contained under these headings as to which we express no
view) are fair and accurate summaries.
2.    In our capacity as Bond Counsel, without having assumed responsibility
for, undertaken to determine independently, or in any manner passing upon the
accuracy, completeness or fairness of, or to verify the information furnished
with respect to, matters described in the Preliminary Official Statement and the
Official Statement (other than as described in paragraph 1 above), but solely on
the basis of our participation in certain conferences held for the purpose of
preparing the Trust Agreement, the Preliminary Official Statement and the
Official Statement and involving representatives of the Issuer, the Borrower,
the Underwriter and counsel to the Underwriter, no facts have come to our
attention that would lead us to believe that the Preliminary Official Statement
on its date or the Official Statement on its date or the date hereof contain any
untrue statement of material fact or omit to state any material fact necessary
in order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading, except that we have not been called
upon to and do not make any representation or render any opinion as to any
statements contained under the headings “SUMMARY STATEMENT - The Borrower,”
“SUMMARY STATEMENT - The Project,” “BOOK-ENTRY ONLY SYSTEM,” “THE PROJECT,” “THE
BORROWER,” or “SOURCES AND USES OF FUNDS” or any portion of Appendices B or C,
or as to any financial, technical or statistical data included in the
Preliminary Official Statement or the Official Statement; provided, however, we
note that the Preliminary Official Statement and the Official Statement
expressly state that the statements made with respect to the documents referred
to do not purport to summarize all the provisions of, and those are qualified in
their entirety by, the complete documents which are summarized.
3.    We are of the opinion that, pursuant to the provisions of the statutes of
the State of Ohio, particularly Chapter 166 of the Ohio Revised Code (the
“Act”), the Treasurer, acting on behalf of the Issuer, has power and authority
under the Act to (a) issue the Order, (b) enter into the Trust

B-2

--------------------------------------------------------------------------------



Agreement and accept the Bond Purchase Agreement, (c) approve and execute and
authorize and ratify the use and distribution of the Preliminary Official
Statement and the Official Statement, (d) issue, sell, execute and deliver the
Bonds to the purchasers thereof as provided in the Order, the Trust Agreement,
and the Bond Purchase Agreement and (e) carry out, give effect to and consummate
the transactions contemplated by the Trust Agreement, the Bond Purchase
Agreement and the Official Statement; and that the Director has power and
authority under the Act to enter into the Bond Purchase Agreement and the Loan
Agreement.
4.    We are of the opinion that the Bond Purchase Agreement has been duly
authorized, executed and delivered by the Treasurer and by the Director, on
behalf of the Issuer; the Trust Agreement has been authorized, executed and
delivered by the Treasurer and the Loan Agreement has been duly authorized,
executed and delivered by the Director. Assuming due and valid authorization,
approval, execution and delivery by the other parties thereto, the Bond Purchase
Agreement, the Trust Agreement and the Loan Agreement constitute the legal,
valid and binding obligations of the Issuer, enforceable in accordance with
their terms, except that the binding effect and enforceability thereof is
subject to: applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization and moratorium laws, and other similar laws affecting enforcement
of creditors’ rights generally; judicial discretion in appropriate cases;
general principles of equity and the effect of rules of law (whether in
proceedings in equity or law) governing specific performance, injunctive relief
and other equitable remedies; prohibitions against indemnifications or
contributions under applicable laws or regulations or public policy arguments
made pursuant thereto; prohibitions or public policy arguments against the
payment of attorney fees and the waiver of remedies or other substantive or
procedural rights; the effect of criminal usury statutes; and, in the case of
the Loan Agreement, applicable securities laws.
5.    No approval, permit, consent, authorization or order of any court or any
governmental or public agency, authority or person not already obtained (other
than any approvals that may be required under the Blue Sky or other securities
laws and regulations of the United States or of any state or other jurisdiction)
is required with respect to the Issuer, the Treasurer or the Director in
connection with the issuance and sale of the Bonds, the issuance of the Order or
the execution and delivery by the Issuer, Treasurer or Director of, or the
performance by the Issuer, Treasurer or Director of, their respective
obligations under the Bonds, the Bond Purchase Agreement, the Loan Agreement,
the Order or the Trust Agreement.
Please be advised that nothing contained herein shall be construed to express
any opinion or make any representation concerning (i) the present or future
existence, title or ownership of the estates purported to be created by the Loan
Agreement, (ii) the accuracy or sufficiency of the descriptions set forth in the
Loan Agreement, and (iii) any other matter regarding the title of any person to
real or personal property.
We bring to your attention the fact that our legal opinions are an expression of
professional judgment and are not a guarantee of result. The opinions set forth
herein are limited to Ohio and U.S. federal law; we express no opinion as to the
effect of any other applicable law. We do not undertake to advise you of matters
which may come to our attention subsequent to the date hereof which may affect
our legal opinions expressed herein.

B-3

--------------------------------------------------------------------------------



This letter is furnished solely for the benefit of the addressees hereof in
connection with the issuance and sale of the Bonds, and may not be used or
relied upon by any other person without, in each instance, our express written
permission.
Respectfully submitted,









B-4

--------------------------------------------------------------------------------




EXHIBIT C
[OPINION OF COUNSEL TO BORROWER]
December 27, 2012


Director of Development Services Agency
State of Ohio


Treasurer of State
State of Ohio


Stifel, Nicolaus & Company, Incorporated


Brouse McDowell, A Legal Professional Association


The Huntington National Bank, as Trustee
Air Transport International Limited Liability Company


Airborne Maintenance and Engineering Services, Inc.


Air Transport Services Group, Inc.




Re:
$9,055,000 State of Ohio Economic Development Revenue Bonds (Ohio Enterprise
Bond Fund) Series 2012-9 (Clinton County Port Authority - AMES Project)
(Tax-Exempt Bonds)



Ladies and Gentlemen:


We are counsel to Clinton County Port Authority (the “Borrower”) in connection
with certain matters relating to the issuance of the above-captioned bonds (the
“Bonds”) by the State of Ohio (the “Issuer”), acting by and through the Director
of Development Services Agency of the State of Ohio (the “Director”), and
related transactions. This opinion is being rendered pursuant to Section
10(a)(ii)(B) of the Bond Purchase Agreement dated December 13, 2012 (the “Bond
Purchase Agreement”) among the State of Ohio (the “Issuer”), acting by and
through the Treasurer of the State of Ohio (the “Treasurer”) and the Director,
acting by and through his duly authorized representative, the Borrower, Air
Transport International Limited Liability Company (the “Lessee”), and Stifel,
Nicolaus & Company, Incorporated (the “Underwriter”). Capitalized terms used in
this opinion and not defined shall have the meanings assigned to them in the
Bond Purchase Agreement.
In rendering the opinions expressed below, we have examined the following:

C-1

--------------------------------------------------------------------------------



(a)
the resolution/ordinance passed by the ___________ creating the Borrower (the
“Organizational Documents”);

(b)
the Bylaws of the Borrower, as amended to date (the “Rules and Regulations”);

(c)
Resolution No. 2012-__ adopted by the board of directors of the Borrower (the
“Board”) on __________, 2012, authorizing the execution and delivery of the Loan
Agreement and the Bond Purchase Agreement; authorizing the use and distribution
of the Official Statement; and authorizing and approving related matters (the
“Resolution”);

(d)
Executed counterparts of (i) the Trust Agreement, dated as of April 1, 1988, as
supplemented by the One Hundred Twenty-Eighth Supplemental Trust Agreement dated
as of December 1, 2012, each between the Issuer and The Huntington National
Bank, as trustee (the “Trustee”); (ii) the Loan Agreement dated as of December
1, 2012 between the Borrower and the Director; (iii) the Lease Agreement dated
as of December 1, 2012 from the Borrower to Air Transport International Limited
Liability Company (the “Lessee”); (iv) the Assignment of Lease dated as of
December 1, 2012 from the Borrower to the Director; (v) the Recognition,
Non-Disturbance and Attornment Agreement dated as of December 1, 2012 among the
Director and the Borrower; (vi) the Bond Purchase Agreement; and (vii) the
Official Statement dated December 17, 2012 with respect to the Bonds (the
“Official Statement”) (items (ii)through (vi) are collectively referred to as
the “Borrower Documents”).

(e)
Such statutes, regulations, rulings and judicial decisions as we have deemed
necessary or appropriate.

Insofar as an opinion relates “to our knowledge,” we have relied solely upon the
Officer’s Certificate with respect to the accuracy of the matters contained
therein and we have not independently verified, inquired into or established the
accuracy of such matters. Although we have not conducted an independent
investigation of the accuracy or reasonableness of any of the matters set forth
in the Officer’s Certificate, nothing is actually known by the primary attorneys
within our firm who have been directly involved in representing the Borrower in
connection with the transactions contemplated by the Borrower Documents leading
them to question the accuracy of such matters.
Except as specifically set forth above, we have neither reviewed nor requested
an examination of the indices or records of any governmental or other agency,
authority, instrumentality or entity for purposes of this opinion. We have
assumed, for the purpose of this opinion, without independent verification or
investigation, that (i) the signatures by all parties on all documents (other
than the signatures of the Borrower) examined by us are genuine, (ii) all
documents submitted to us as originals are genuine, (iii) all documents
submitted to us as copies conform to the originals, (iv) natural persons signing
the documents examined by us at the time of such signing were fully competent
and had full legal capacity to execute, deliver and perform their obligations
under such documents, and (v) the Borrower Documents have been duly authorized,
executed and delivered

C-2

--------------------------------------------------------------------------------



by all parties thereto other than the Borrower and constitute legal, valid,
binding and enforceable obligations of such other parties.
Based solely upon the foregoing, but subject to the qualifications hereinafter
set forth, we are of the opinion that:
1.    The Borrower is a port authority and political subdivision, and a body
corporate and politic, duly organized and validly existing under the laws of the
State of Ohio. The Borrower has lawful power and authority to: (a) enact the
Resolution; (b) execute and deliver the Borrower Documents and authorize the use
and distribution of the Official Statement; and (d) perform its obligations
under, and consummate the transactions contemplated in, the Resolution, the
Borrower Documents, and the Official Statement.
2.    The Resolution has been duly adopted by the Board, has not been amended,
modified, supplemented or repealed since the date of its adoption and is in full
force and effect.
3.    The Borrower has duly authorized: (a) the execution and delivery of and
the due performance of its obligations under the Borrower Documents; (b) the use
and distribution of the Official Statement; and (c) the taking of such actions
as may be required on the part of the Borrower to perform its obligations under,
and consummate the transactions contemplated in, the Borrower Documents and the
Official Statement.
4.    The Borrower Documents have been duly executed and delivered by the
Borrower and constitute the legal, valid and binding obligations of the
Borrower, enforceable in accordance with their respective terms.
5.    The officers of the Board who signed each Borrower Document were at the
time of signing, and are at the date of this opinion, duly qualified and
appointed members of the Board and duly qualified and elected officers of the
Board and have been duly authorized by the Board to execute and deliver the
Borrower Documents and the other documents, agreements, instruments and
certifications and other items necessary to carry out and give effect to the
transactions contemplated by the Borrower Documents.
6.    The Borrower's approval, execution and delivery of the Borrower Documents,
and performance by the Borrower of its obligations thereunder and consummation
of the transactions contemplated therein, do not, to our knowledge, constitute a
default under or conflict with or result in a breach of or violation of the
Organizational Documents, the Rules and Regulations, any resolutions of the
Board of the Borrower, or any statute, rule or regulation, any court or
administrative order, decree or ruling, or any indenture, mortgage, deed of
trust, guaranty or agreement or other instrument to which the Borrower is a
party or by which it is or any of its properties are bound.
7.    To our knowledge, there is no action, suit, proceeding, inquiry or
investigation at law or in equity before or by any judicial or administrative
court, board or agency, pending or, to the best of our knowledge, threatened
against the Borrower or any of their properties wherein an unfavorable decision,
ruling or finding would materially and adversely affect the Project or the

C-3

--------------------------------------------------------------------------------



execution, delivery, validity or enforce ability of any of the Borrower
Documents, or the consummation of the transactions contemplated thereby.
8.    We have participated in the preparation of the Official Statement and, in
connection therewith from time to time, we have had discussions with and made
inquiries of officers of the Borrower, the Lessee, the Operating Company, ATSG,
and the Underwriter concerning the information contained in the Official
Statement. We have not independently verified and are not passing upon, and do
not assume any responsibility for the accuracy, completeness or fairness of
presentation of, the information contained in the Official Statement, except as
set forth in the following sentence. During the course of the participation and
discussions described above, nothing has come to our attention which has caused
us to believe that the information set forth in the Official Statement under the
captions “SUMMARY STATEMENT – The Borrower,” and “THE BORROWER,” (except for the
financial statements and other financial and statistical data included therein,
as to which we express no opinion), as of the date hereof, contains any untrue
statement of a material fact or omits to state a material fact necessary to make
the statements made therein, in light of the circumstances under which they were
made, not misleading.
The opinions expressed herein are qualified in their entirety as follows:
(i)    The opinions expressed herein are subject to the effect of any
bankruptcy, insolvency, reorganization, moratorium, liquidation, arrangement,
fraudulent transfer or similar laws, both state and federal, relating to or
affecting creditors’ rights generally or remedies and to general principles of
equity;
(ii)    Equitable remedies, including, without limitation, the remedy of
specific performance, are generally discretionary with the court and may not be
available with respect to the enforcement of the terms or provisions of the
Borrower Documents;
(iii)    No opinion is expressed herein concerning the laws of any jurisdiction
other than the State of Ohio and the United State of America;
(iv)    No opinion is expressed with respect to filings or registrations with
the Securities and Exchange Commission or state securities authorities;
(v)    No opinion is expressed herein with respect to the title of any person to
any real or personal property, the existence, creation, enforce ability,
perfection or priority of any lien, security interest or other encumbrance in or
on any real or personal property, or the recording or filing of any mortgage,
deed of trust, financing statement or similar instrument;
(vi)    No opinion is expressed herein with respect to the accuracy or
sufficiency of the description of any real or personal property in the Borrower
Documents;
(vii)    No opinion is expressed regarding any zoning classification, ordinance
or regulation, building code or environmental, safety, historical or
archaeological preservation or other requirement relating to the Project, or
regarding any governmental permit, license, approval or authorization necessary
for the construction, operation or occupancy of the Project;

C-4

--------------------------------------------------------------------------------



(viii)    No opinion is expressed as to whether a court would limit the exercise
or enforcement of rights or remedies against the Borrower under the Borrower
Documents (a) in the event of any default by a debtor, if it is determined that
such default is not material or if such exercise or enforcement is not
reasonably necessary for a creditor’s protection, or (b) if the exercise or
enforcement thereof under the circumstances would violate an implied covenant of
good faith and fair dealing.
This opinion has been prepared solely for your benefit in your respective
capacities under the Borrower Documents and may not be used or relied upon by
any other person or for any other purpose without our prior written consent.
Respectfully submitted,





C-5

--------------------------------------------------------------------------------




EXHIBIT D
[OPINION OF COUNSEL TO LESSEE, OPERATING COMPANY, AND GUARANTOR]
December 27, 2012
Director of Development Services Agency
State of Ohio


Treasurer of State
State of Ohio


Stifel, Nicolaus & Company, Incorporated


Brennan, Manna & Diamond, LLC


Brouse McDowell, A Legal Professional Association


The Huntington National Bank, as Trustee




Re:
$9,055,000 State of Ohio Economic Development Revenue Bonds (Ohio Enterprise
Bond Fund) Series 2012-9 (Clinton County Port Authority - AMES Project)
(Tax-Exempt Bonds)



Ladies and Gentlemen:


We are counsel to Air Transport International Limited Liability Company (the
“Lessee”),Airborne Maintenance and Engineering Services, Inc. (the “Operating
Company” or “AMES”), and Air Transport Services Group, Inc. (the “Guarantor”) in
connection with certain matters relating to the issuance of the above-captioned
bonds (the “Bonds”) by the State of Ohio (the “Issuer”), acting by and through
the Director of Development Services Agency of the State of Ohio (the
“Director”), and related transactions. This opinion is being rendered pursuant
to Section 10(a)(ii)(C) of the Bond Purchase Agreement dated December 13, 2012
(the “Bond Purchase Agreement”) among the State of Ohio (the “Issuer”), acting
by and through the Treasurer of the State of Ohio (the “Treasurer”) and the
Director, acting by and through his duly authorized representative, the Clinton
County Port Authority (the “Borrower”), the Lessee, the Operating Company, the
Guarantor, and Stifel, Nicolaus & Company, Incorporated (the “Underwriter”).
Capitalized terms used in this opinion and not defined shall have the meanings
assigned to them in the Bond Purchase Agreement.
In rendering the opinions expressed below, we have examined the following:

D-1

--------------------------------------------------------------------------------



(a)
Copies of the Articles of Organization of the Lessee, as certified by the
Secretary of State of Nevada and the Operating Agreement of Lessee, as certified
by the Secretary of the Lessee as of the date of this opinion.

(b)
Copies of the Certificate of Incorporation of the Operating Company and the
Guarantor, as certified by the Secretary of State of Delaware and the Bylaws of
the Operating Company and the Guarantor, as certified by the Secretary of the
Operating Company and the Guarantor, respectively, as of the date of this
opinion.

(c)
the Certificates of Good Standing of the Lessee, issued by the Secretary of
State of Nevada and the Secretary of State of Ohio dated within 30 days of the
date of closing.

(d)
the Certificates of Good Standing of the Operating Company and the Guarantor,
issued by the Secretary of State of Delaware and the Secretary of State of Ohio
dated within 30 days of the date of closing.

(e)
Resolution No. 2012-__ (the “Resolution”) adopted by the board of directors of
the Lessee (the “Board”) on __________, 2012, authorizing the execution and
delivery of the Lease Agreement and the Bond Purchase Agreement; authorizing the
use and distribution of the Official Statement; and authorizing and approving
related matters (the “Resolution”) and any associated authorizing resolutions
passed on by the Operating Company and the Guarantor;

(f)
Executed counterparts of (i) the Trust Agreement, dated as of April 1, 1988, as
supplemented by the One Hundred Twenty-Eighth Supplemental Trust Agreement dated
as of December 1, 2012, each between the Issuer and The Huntington National
Bank, as trustee (the “Trustee”); (ii) the Loan Agreement dated as of December
1, 2012 between the Director and the Borrower; (iii) the Lease Agreement dated
as of December 1, 2012 from the Borrower to Air Transport International Limited
Liability Company (the “Lessee”); (iv) the Leasehold Mortgage, Assignment of
Rents, Security Agreement and Fixture Filing dated as of December 1, 2012 from
the Lessee to the Director; (v) the Assignment of Lease dated as of December 1,
2012 from the Borrower to the Director; (vi) the Recognition, Non-Disturbance
and Attornment Agreement dated as of December 1, 2012 among the Director and the
Borrower; (vii) the Bond Purchase Agreement; and (viii) the Official Statement
dated December 17, 2012 with respect to the Bonds (the “Official Statement”)
(items (iii), (vii), and (viii) are collectively referred to as the “Transaction
Documents”).

(e)
Such other documents, instruments, and matters of law as we have deemed
necessary or appropriate for purposes of this opinion.

[VORYS WILL PROVIDE SUBSTITUTE LANGUAGE] Except as specifically set forth above,
we have neither reviewed nor requested an examination of the indices or records
of any governmental or other agency, authority, instrumentality or entity for
purposes of this opinion. We have assumed, for the purpose of this opinion,
without independent verification or investigation, that (i) the signatures by
all parties on all documents (other than the signatures of the Lessee)

D-2

--------------------------------------------------------------------------------



examined by us are genuine, (ii) all documents submitted to us as originals are
genuine, (iii) all documents submitted to us as copies conform to the originals,
(iv) natural persons signing the documents examined by us at the time of such
signing were fully competent and had full legal capacity to execute, deliver and
perform their obligations under such documents, and (v) the Transaction
Documents have been duly authorized, executed and delivered by all parties
thereto other than the Lessee, Operating Company and Guarantor, and constitute
legal, valid, binding and enforceable obligations of such other parties.]
Based solely upon the foregoing, but subject to the qualifications hereinafter
set forth, we are of the opinion that:
1.    The Lessee is a limited liability company validly existing and in good
standing under the laws of the State of Nevada and is qualified to do business
in the State of Ohio. The Lessee has lawful power and authority to: (a) enact
the Resolution; (b) execute and deliver the Transaction Documents and authorize
the use and distribution of the Transaction Documents; and (d) perform its
obligations under, and consummate the transactions contemplated in the
Resolution, the Transaction Documents, and the Official Statement.
2.    The Operating Company and the Guarantor are each corporations validly
existing and in good standing under the laws of the State of Delaware, are each
qualified to do business in the State of Ohio, and have lawful power an
authority to perform its obligations under, and consummate the transactions
contemplated in the Resolution, the Transaction Documents, and the Official
Statement.
3.    The Resolution has been duly adopted by the Board, has not been amended,
modified, supplemented or repealed since the date of its adoption and is in full
force and effect.
4.    The Transaction Documents have been duly executed and delivered by the
Lessee, the Operating Company, and the Guarantor, and are valid and binding
obligations of the Lessee, the Operating Company, and the Guarantor,
respectively, enforceable against them in accordance with their terms. The
Lessee, the Operating Company, and the Guarantor have duly approved the use and
distribution by the Underwriter of the Preliminary Official Statement and the
Official Statement.
5.    The execution and delivery by the Lessee of the Transaction Documents and
the performance by the Lessee of its obligations under the Transaction Documents
do not and will not violate or constitute a default under (a) the Lessee’s
Articles of Organization or Operating Agreement, each as now in effect, (b) any
applicable law, statute, regulation or rule, (c) any court or administrative
order, decree or ruling, or (d) any agreement, indenture, mortgage, lease, note
or other obligation or instrument binding upon the Lessee, or any of its
properties or assets.
6.    The execution and delivery by the Operating Company and the Guarantor of
the Transaction Documents and the performance by the Operating Company and the
Guarantor of its obligations under the Transaction Documents do not and will not
violate or constitute a default under (a) the Operating Company’s or Guarantor’s
Certificate of Organization or Bylaws, each as now in effect, (b) any applicable
law, statute, regulation or rule, (c) any court or administrative

D-3

--------------------------------------------------------------------------------



order, decree or ruling, or (d) any agreement, indenture, mortgage, lease, note
or other obligation or instrument binding upon the Operating Company or the
Guarantor, or any of their properties or assets.
7.    To our knowledge, no authorization, consent, approval, license or
exemption by, or filing or registration with, any court or governmental
department, commission, board, bureau, agency or instrumentality is necessary
for the valid execution, delivery and performance by the Lessee, the Operating
Company, or the Guarantor of any of the Transaction Documents.
8.    To our knowledge, no temporary restraining order, injunction or stop order
suspending the delivery or sale of the Bonds, or the execution and delivery of
the Transaction Documents, is in effect, and, no proceedings for that purpose
are pending before, or threatened by, the Securities and Exchange Commission or
any state securities commission or authority.
9.    To our knowledge, there is no action, suit, proceeding, inquiry or
investigation at law or in equity before or by any judicial or administrative
court, board or agency, pending or, to the best of our knowledge, threatened in
writing against the Lessee, Operating Company, or Guarantor or any of its
properties wherein an unfavorable decision, ruling or finding would materially
and adversely affect the Project or the execution, delivery, validity or
enforceability of any of the Transaction Documents, or the consummation of the
transactions contemplated thereby.
10.    We have participated in the preparation of the Official Statement and, in
connection therewith from time to time, we have had discussions with and made
inquiries of officers of the Lessee and the Underwriter concerning the
information contained in the Official Statement. We have not independently
verified and are not passing upon, and do not assume any responsibility for the
accuracy, completeness or fairness of presentation of, the information contained
in the Official Statement, except as set forth in the following sentence. During
the course of the participation and discussions described above, nothing has
come to our attention which has caused us to believe that the information set
forth in the Official Statement under the captions “SUMMARY STATEMENT – The
Lessee,” “SUMMARY STATEMENT – The Operating Company,” “SUMMARY STATEMENT – The
Project,” “THE PROJECT,” “THE LESSEE,” “THE OPERATING COMPANY,” and “SOURCES AND
USES OF FUNDS” (except for the financial statements and other financial and
statistical data included therein, as to which we express no opinion), as of the
date hereof, contains any untrue statement of a material fact or omits to state
a material fact necessary to make the statements made therein, in light of the
circumstances under which they were made, not misleading.
The opinions expressed herein are qualified in their entirety as follows:
[VORYS WILL PROVIDE SUBSTITUTE LANGUAGE] (i)    The opinions expressed herein
are subject to the effect of any bankruptcy, insolvency, reorganization,
moratorium, liquidation, arrangement, fraudulent transfer or similar laws, both
state and federal, relating to or affecting creditors’ rights or remedies and to
general principles of equity;

D-4

--------------------------------------------------------------------------------



(ii)    Equitable remedies, including, without limitation, the remedy of
specific performance, are generally discretionary with the court and may not be
available with respect to the enforcement of the terms or provisions of the
Transaction Documents;
(iii)    No opinion is expressed herein concerning the laws of any jurisdiction
other than the State of Ohio and the United State of America;
(iv)    No opinion is expressed with respect to filings or registrations with
the Securities and Exchange Commission or state securities authorities;
(v)    No opinion is expressed herein with respect to the title of any person to
any real or personal property, the existence, creation, enforce ability,
perfection or priority of any lien, security interest or other encumbrance in or
on any real or personal property, or the recording or filing of any mortgage,
deed of trust, financing statement or similar instrument;
(vi)    No opinion is expressed herein with respect to the accuracy or
sufficiency of the description of any real or personal property in the
Transaction Documents;
(vii)    No opinion is expressed regarding any zoning classification, ordinance
or regulation, building code or environmental, safety, historical or
archaeological preservation or other requirement relating to the Project, or
regarding any governmental permit, license, approval or authorization necessary
for the construction, operation or occupancy of the Project;
(viii)    Indemnification provisions in the Transaction Documents may be
unenforceable as contrary to public policy;
(ix)    No opinion is expressed as to whether a court would limit the exercise
or enforcement of rights or remedies against the Lessee, Operating Company, or
Guarantor, under the Transaction Documents (a) in the event of any default by a
debtor, if it is determined that such default is not material or if such
exercise or enforcement is not reasonably necessary for a creditor’s protection,
or (b) if the exercise or enforcement thereof under the circumstances would
violate an implied covenant of good faith and fair dealing.
This opinion has been prepared solely for your benefit in your respective
capacities under the Transaction Documents and may not be used or relied upon by
any other person or for any other purpose without our prior written consent.
Respectfully submitted,





D-5

--------------------------------------------------------------------------------






EXHIBIT E
[OPINION OF COUNSEL TO UNDERWRITER]


December 27, 2012


To:    Stifel, Nicolaus & Company, Incorporated


Re:
$9,055,000 State of Ohio Economic Development Revenue Bonds (Ohio Enterprise
Bond Fund) Series 2012-9 (Clinton County Port Authority -AMES Project)
(Tax-Exempt Bonds)



This opinion is rendered pursuant to Section 10(a)(ii)(D) of the Bond Purchase
Agreement, dated _________ __, 2012 (the “Bond Purchase Agreement”) among you,
the State of Ohio (the “Issuer”), acting by and through the Treasurer of the
State of Ohio (the “Treasurer”) and the Director of Development Services Agency
of the State of Ohio, acting by and through his duly authorized representative
(the “Director”), Clinton County Port Authority (the “Borrower”), and Air
Transport International Limited Liability Company (the “Lessee”) relating to
your purchase from the Issuer of its $9,055,000 State Economic Development
Revenue Bonds (Ohio Enterprise Bond Fund) Series 2012-9 (Clinton County Port
Authority - AMES Project) (Tax-Exempt Bonds) (the “Bonds”). We have acted as
your special counsel in connection with your purchase of the Bonds pursuant to
the Bond Purchase Agreement.
We have examined the Official Statement dated December 17, 2012 (the “Official
Statement”) relating to the Bonds, and copies of executed counterparts of the
Bond Purchase Agreement and the Trust Agreement dated as of April 1, 1988,
between the Issuer and The Huntington National Bank, as trustee (the “Trustee”),
as supplemented by the One Hundred Twenty-Eighth Supplemental Trust Agreement
dated as of December 1, 2012 (collectively, the “Trust Agreement”). We have also
examined originals or copies, certified or otherwise identified to our
satisfaction, of such other instruments, records, certificates and documents,
and have reviewed such other information and made such investigations, as we
have deemed necessary or appropriate for purposes of rendering this opinion.
In accordance with our understanding with you, for purposes of this opinion, we
have relied on the opinion dated as of this date of Brouse McDowell, A Legal
Professional Association, bond counsel, as to, among other things, the validity
of the Bonds and their binding effect upon the Issuer and the exclusion from
gross income for federal income tax purposes and other tax treatment of the
interest on the Bonds.

E-1

--------------------------------------------------------------------------------



We have assumed compliance by you with all applicable dealer and broker
registration or licensing requirements and with all applicable statutes, rules
and regulations with respect to the registration or licensing of your
salespersons, agents or representatives.
Based on the foregoing, it is our opinion, under existing law, that:
1.    The Bonds are exempt securities under the Securities Act of 1933, as
amended (the “1933 Act”), and it is not necessary in connection with the
offering and sale of the Bonds to register the Bonds under the 1933 Act.
2.    It is not necessary in connection with the offering and sale of the Bonds
to qualify the Trust Agreement or the Bonds under the Trust Indenture Act of
1939, as amended.
While we have examined the Official Statement, we have not undertaken or
determined independently the accuracy or completeness of or to verify the
information contained in the Official Statement, including the appendices and
exhibits thereto, and we express no opinion as to the correctness or
completeness of the information contained in the Official Statement, including
the appendices and exhibits thereto. In the course of the preparation of the
Official Statement, we participated in discussions with representatives of the
Issuer, the Borrower, Brouse McDowell, A Legal Professional Association, as bond
counsel, and your representatives. Based upon our examination of the Official
Statement and our participation in the discussions referred to above, nothing
has come to our attention which leads us to believe that the Official Statement
(excluding those portions noted in the following sentence as to which we do not
so advise) contained as of its date, or contains as of the date hereof, any
untrue statement of a material fact or omitted as of its date, or omits as of
the date hereof, to state any material fact necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading. Reference in this paragraph to the Official Statement does not
include, in accordance with our understanding with you, the information
contained in the Official Statement under the captions “SUMMARY STATEMENT – The
Borrower,” “SUMMARY STATEMENT – The Lessee,” “SUMMARY STATEMENT – The Project,”
“INTRODUCTORY STATEMENT,” “BOOK-ENTRY ONLY,” “THE PROJECT,” “THE BORROWER,” “THE
LESSEE,” and Appendices B and C and the information contained in the Official
Statement relating to economic, financial, statistical or quantitative
information, projections, or estimates, together with statements dependent upon
any of the foregoing information, projections or estimates, and opinions of
other counsel.
This opinion is solely for your benefit specifically in connection with the
transactions contemplated by the Bond Purchase Agreement, and may not be used in
connection with any other transactions or relied upon, used, circulated, quoted
or referred to without our prior written approval. We disclaim any obligation to
update this opinion for events occurring or coming to our attention after the
date hereof.
Respectfully submitted,







E-2

--------------------------------------------------------------------------------




EXHIBIT F
[OPINION OF THE ASSISTANT ATTORNEY GENERAL
ASSIGNED TO THE DIRECTOR OF DEVELOPMENT SERVICES AGENCY]


December 27, 2012


Stifel, Nicolaus & Company, Incorporated


Brouse McDowell, A Legal Professional Association


Brennan, Manna & Diamond, LLC


Vorys, Sater, Seymour and Pease, LLP


Re:
$9,055,000 State of Ohio Economic Development Revenue Bonds (Ohio Enterprise
Bond Fund) Series 2012-9 (Clinton County Port Authority - AMES Project)
(Tax-Exempt Bonds)



Ladies and Gentlemen:
This opinion is being rendered pursuant to Section 10(a)(ii)(E) of the Bond
Purchase Agreement dated December 13, 2012 (the “Bond Purchase Agreement”) among
the State of Ohio (the “Issuer” or the “State”), acting by and through the
Treasurer of State of the State (the “Treasurer”) and the Director of
Development Services Agency of the State (the “Director”), the Clinton County
Port Authority (the “Borrower”), Air Transport International Limited Liability
Company (the “Lessee”), and Stifel, Nicolaus & Company, Incorporated (the
“Underwriter”) relating to the issuance and sale by the Issuer of its State
Economic Development Revenue Bonds (Ohio Enterprise Bond Fund) Series 2012-9
(Clinton County Port Authority - AMES Project) (Tax-Exempt Bonds), in the
aggregate principal amount of $9,055,000 (the “Bonds”). I am currently the
Assistant Attorney General of Ohio assigned to give advice to the Director and
the Development Services Agency of Ohio.
I have examined the Preliminary Official Statement dated November 29, 2012 (the
“Preliminary Official Statement”) and the Official Statement dated December 17,
2012 (the “Official Statement”) pertaining to the Bonds. I also have examined
originals or copies, certified or otherwise identified to my satisfaction, of
other documents, resolutions, instruments, records, certificates and opinions,
have reviewed other laws and information and have made investigations, as I have
considered necessary or appropriate for the purpose of delivering this letter.
Based on the foregoing, I offer the following information:

F-1

--------------------------------------------------------------------------------



1.    To the best of my knowledge, there is no litigation now pending or
threatened contesting the validity of the Bonds, the proceedings for the
authorization, issuance, sale, execution and delivery of the Bonds or the
authority of the Director of Development Services Agency of the State of Ohio to
conduct any programs (the “Chapter 166 Programs”) under Chapter 166 of the Ohio
Revised Code, including those he currently administers thereunder.
2.    To the best of my knowledge, and in my opinion, the ultimate disposition,
which is not presently determinable, of the various legal proceedings to which
the State of Ohio is a party, and which are unrelated to the Bonds or the
security for them or to the Chapter 166 Programs, will not have a material
adverse effect on the Bonds, the security for the Bonds or the Chapter 166
Programs.
3.    To the best of my knowledge, the title of the Governor, the Auditor of
State, the Secretary of State, the Treasurer and the Director to their
respective offices is not now being contested.
While I am not passing upon, and do not assume responsibility for, the accuracy,
completeness or fairness of the contents of the Preliminary Official Statement
or the Official Statement, nothing has come to my attention which leads me to
believe that the sections entitled “THE OHIO ENTERPRISE BOND FUND PROGRAM,”
“SUMMARY OF CHAPTER 166 PROGRAMS” and “CHAPTER 166 DIRECT LOAN PROGRAM NET
REVENUES” contained in the Preliminary Official Statement as its date, or the
Official Statement at its date or as of this date, contained or contains any
untrue statement of a material fact or omitted or omits to state any material
fact necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading.
I have also verified that the Director has received an opinion of counsel to the
Borrower of the loans made under the Chapter 166 Direct Loan Program (as defined
in the Official Statement) and that the Loan Documents have been duly executed
by the Borrower and are valid and enforceable against the Borrower in accordance
with their terms, subject to certain exceptions such as the effect that
bankruptcy and similar laws and principles of equity may have on such
enforceability.
Respectfully submitted,






[To be executed by the Assistant Attorney General assigned to the Development
Service Agency’s Office]





F-2

--------------------------------------------------------------------------------




EXHIBIT G
$9,055,000
State of Ohio
State Economic Development Revenue Bonds
(Ohio Enterprise Bond Fund)
Series 2012-9
(Clinton County Port Authority -AMES Project)
(Tax-Exempt Bonds)
CERTIFICATE OF THE STATE OF OHIO
The undersigned, pursuant to Section 10(a)(iii) of the Bond Purchase Agreement
dated December 13, 2012 (the “Bond Purchase Agreement”) among the State of Ohio
(the “Issuer” or the “State”), acting by and through the Treasurer of State of
the State (the “Treasurer”) and the Director of Development Services Agency of
the State (the “Director”), Clinton County Port Authority (the “Borrower”), Air
Transport International Limited Liability Company (the “Lessee”), and Stifel,
Nicolaus & Company, Incorporated (the “Underwriter”), hereby certifies on behalf
of the Issuer that as of the date hereof:
1.    I am the duly appointed Treasurer of State of the State.
2.    No litigation or administrative action is pending or, to the best of my
knowledge, threatened (a) to restrain or enjoin, or seeking to restrain or
enjoin, the issuance and delivery of any of the Issuer’s $9,055,000 State
Economic Development Revenue Bonds (Ohio Enterprise Bond Fund) Series 2012-9
(Clinton County Port Authority - AMES Project) (Tax-Exempt Bonds) (the “Bonds”),
or the collection and application of the Pledged Receipts, Program Transfer
Account and any other moneys or revenues pledged or committed under the Trust
Agreement, dated as of April 1, 1988, between the Issuer and The Huntington
National Bank, as successor trustee (the “Trustee”), and under the One Hundred
Twenty-Eighth Supplemental Trust Agreement dated as of December 1, 2012, between
the Issuer and the Trustee (collectively, the “Trust Agreement”), (b) in any way
contesting or affecting the authority for the issuance of the Bonds or the
validity of the Bonds, the General Bond Order duly adopted by my predecessor on
April 11, 1988, the Series Bond Order duly adopted by me on December 13, 2012,
authorizing the issuance of the Bonds (collectively, the “Order”), the Trust
Agreement, the Bond Purchase Agreement or any provision thereof, or the
collection and application of the Pledged Receipts, Program Transfer Account and
any other moneys or revenues pledged under the Trust Agreement, (c) in any way
contesting the existence or powers of the Issuer or me.
3.    The representations and warranties of the Issuer and/or the Treasurer in
the Bonds, the Trust Agreement and the Bond Purchase Agreement are true and
correct in all material respects as of, and as if made on, the date hereof.
4.    To the best of my knowledge, no event affecting the Issuer, the Treasurer
or the Director has occurred since the date of the Official Statement dated
December 17, 2012 (the “Official

G-1

--------------------------------------------------------------------------------



Statement”) relating to the Bonds which should be disclosed in the Official
Statement in order to make the statements and information therein not misleading
in any material respect.
5.    The Issuer has complied with all of the terms of the Bond Purchase
Agreement, the Order and the Trust Agreement to be complied by it prior to or
concurrently with the Closing (as defined in the Bond Purchase Agreement).
6.    The undersigned further certifies that the Continuing Disclosure Agreement
contained in the Trust Agreement (the “Continuing Disclosure Agreement”) and the
description of the Continuing Disclosure Agreement provided in the Official
Statement have been approved, and the undersigned agrees to accept and perform
the duties assigned to the undersigned in the Continuing Disclosure Agreement.
IN WITNESS WHEREOF, I have hereunto set my hand this 27th__ day of December,
2012.
STATE OF OHIO




By:        
Josh Mandel
State Treasurer of Ohio


 



G-2

--------------------------------------------------------------------------------




EXHIBIT H
$9,055,000
State of Ohio
State Economic Development Revenue Bonds
(Ohio Enterprise Bond Fund)
Series 2012-9
(Clinton County Port Authority - AMES Project)
(Tax-Exempt Bonds)
CERTIFICATE OF THE DIRECTOR OF
OHIO DEVELOPMENT SERVICES AGENCY
The undersigned authorized representative of the Director of the Ohio
Development Services Agency (the “Director”) pursuant to Section 10(a)(iv) of
the Bond Purchase Agreement dated December 13, 2012 (the “Bond Purchase
Agreement”) among the State of Ohio (the “Issuer” or the “State”), acting by and
through the Treasurer of State of the State (the “Treasurer”) and the Director
of Development Services Agency of the State (the “Director”), Clinton County
Port Authority. (the “Borrower”), Air Transport International Limited Liability
Company (the “Lessee”), and Stifel, Nicolaus & Company, Incorporated (the
“Underwriter”), hereby certifies with respect to the Official Statement dated
December 17, 2012 (the “Official Statement”) relating to the captioned
$9,055,000 State of Ohio State Economic Development Revenue Bonds (Ohio
Enterprise Bond Fund) Series 2012-9 (Clinton County Port Authority - AMES
Project) (Tax-Exempt Bonds) (the “Bonds”) that as of the date hereof:
1.    No material adverse change has occurred in the condition (financial or
otherwise) of the economic development programs I administer under Chapter 166
of the Ohio Revised Code (the “Act”), whether or not arising from transactions
arising in the ordinary course of business.
2.    No litigation or administrative action is pending or, to the best of my
knowledge, threatened against the Director (a) to restrain or enjoin, or seeking
to restrain or enjoin, the issuance and delivery of any of the Bonds, or the
collection and application of the Pledged Receipts or the Program Transfer
Account as defined in the Trust Agreement (the “Trust Agreement”), dated as of
April 1, 1988, between the Issuer and The Huntington National Bank, as successor
trustee (the “Trustee”), the terms of which have been agreed to by the Director;
the execution and delivery of the Loan Agreement dated as of December 1, 2012
(the “Loan Agreement”) between the Director and the Borrower; or any other
moneys or revenues pledged under the Trust Agreement; (b) in any way contesting
or affecting the authority for the issuance of the Bonds or the validity of the
Bonds, the General Bond Order duly adopted on April 11, 1988, by the Treasurer,
the Series Bond Order No. R9-12 duly adopted on December 13, 2012, by the
Treasurer authorizing the issuance of the Bonds; and the execution of the Trust
Agreement and the One Hundred Twenty-Eighth Supplemental Trust Agreement dated
as of December 1, 2012 (the “Supplement”) between the Issuer and the Trustee,
the Loan Agreement, the Official Statement, the Bond Purchase Agreement or the
collection and application of the Pledged Receipts, the Program Transfer Account
and any other moneys or revenues pledged under the Trust Agreement and the
Supplement, or (c) in any way contesting the powers of the Director.

H-1

--------------------------------------------------------------------------------



3.    To the best of my knowledge, no event affecting the Director or the
economic development programs administered by the Director, including those
administered under the Act, has occurred since the date of the Official
Statement which should be disclosed in the Official Statement in order to make
the statements and information therein not misleading in any material respect.
4.    As of its date and the date hereof, the Official Statement is true,
correct and complete in all material respects and does not include any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary in order to make the statements made therein, in the
light of the circumstances under which they are made, not misleading; provided,
however, no representation is made as to information contained under the
headings “SUMMARY STATEMENT – The Borrower,” “SUMMARY STATEMENT – The Lessee,”
“SUMMARY STATEMENT – The Project,” “THE PROJECT,” “THE BORROWER,” “THE LESSEE,”
“SOURCES AND USES OF FUNDS,” “TAX MATTERS,” “ELIGIBILITY UNDER OHIO LAW FOR
INVESTMENT AND AS SECURITY FOR THE DEPOSIT OF PUBLIC MONEYS,” and “LEGAL
MATTERS.”
5.    The representations and warranties of the Director contained in the Bond
Purchase Agreement and the Loan Agreement are true and correct in all material
respects as of and as if made on the date hereof.
6.    The Director has complied with all of the terms of the Bond Purchase
Agreement to be complied with by the Director prior to or concurrently with the
Closing (as defined in the Bond Purchase Agreement).
IN WITNESS WHEREOF, the duly authorized representative of the Director has
hereunto set her hand this 27th day of December, 2012.
DIRECTOR OF DEVELOPMENT SERVICES AGENCY, STATE OF OHIO




By:     
    


EXHIBIT I
$9,055,000
State of Ohio
State Economic Development Revenue Bonds
(Ohio Enterprise Bond Fund)
Series 2012-9
(Clinton County Port Authority - AMES Project)
(Tax-Exempt Bonds)

H-2

--------------------------------------------------------------------------------




CERTIFICATE OF CLINTON COUNTY PORT AUTHORITY
PURSUANT TO THE BOND PURCHASE AGREEMENT
The undersigned officer of Clinton County Port Authority (the “Borrower”),
pursuant to Section 10(a)(v) of the Bond Purchase Agreement dated December 13,
2012 (the “Bond Purchase Agreement”) among the State of Ohio (the “Issuer” or
the “State”), acting by and through the Treasurer of State of the State (the
“Treasurer”) and the Director of Development Services Agency of the State (the
“Director”),the Borrower, Air Transport International Limited Liability Company
(the “Lessee”), and Stifel, Nicolaus & Company, Incorporated (the
“Underwriter”), hereby certifies as follows as of the date hereof (all
capitalized terms used herein are used as defined in the Bond Purchase
Agreement):
1.    Each of the representations and warranties of the Borrower set forth in
Section 4 in the Bond Purchase Agreement and in the Loan Documents are true and
correct on the date hereof as if made on and as of the date hereof;
2.    Each of the agreements of the Borrower to be complied with and each of the
obligations of the Borrower to be performed under the Bond Purchase Agreement
and the Loan Documents on or prior to the date hereof has been complied with and
performed; and
3.    The Borrower has obtained all approvals and authorizations required at the
date hereof for its consummation of the transactions contemplated by the Loan
Documents and the Bond Purchase Agreement, including all consents, approvals,
authorizations and orders of governmental or regulatory authorities which are
required at the date hereof for the Borrower’s execution and delivery of the
Loan Documents to which it is a party and the Bond Purchase Agreement.
CLINTON COUNTY PORT AUTHORITY


By:    ______________________________
Name:    ______________________________
Title:    ______________________________
Date:    December 27, 2012

I-1

--------------------------------------------------------------------------------




EXHIBIT J
$9,055,000
State of Ohio
State Economic Development Revenue Bonds
(Ohio Enterprise Bond Fund)
Series 2012-9
(Clinton County Port Authority - AMES Project)
(Tax-Exempt Bonds)
CERTIFICATE OF LESSEE PURSUANT TO THE BOND PURCHASE AGREEMENT


The undersigned officer of the Air Transport International Limited Liability
Company (the “Lessee”), pursuant to Section 10(a)(vi) of the Bond Purchase
Agreement dated December 13, 2012 (the “Bond Purchase Agreement”) among the
State of Ohio (the “Issuer”), acting by and through the Treasurer of State of
the State of Ohio (the “Treasurer”) and the Director of Development Service of
the State of Ohio (the “Director”), the Clinton County Port Authority, the
Lessee and Stifel, Nicolaus & Company, Incorporated (the “Underwriter”), hereby
certifies as follows as of the date hereof (all capitalized terms used herein
are used as defined in the Bond Purchase Agreement) to the best of its
knowledge:
1.    Each of the representations and warranties of the Lessee set forth in the
Bond Purchase Agreement is true and correct on the date hereof as if made on and
as of the date hereof;
2.    Each of the agreements of the Lessee to be complied with and each of the
obligations of the Borrower to be performed under the Bond Purchase Agreement on
or prior to the date hereof has been complied with and performed; and
3.    The Lessee has obtained all approvals and authorizations required at the
date hereof for its consummation of the transactions contemplated by the Bond
Purchase Agreement, including all consents, approvals, authorizations and orders
of governmental or regulatory authorities which are required at the date hereof
for the Lessee’s execution and delivery of the Bond Purchase Agreement.
Air Transport International Limited Liability Company
By:    ______________________________
Name:    ______________________________
Title:    ______________________________
Date:    December 27, 2012

J-1